EXECUTION VERSION
 
 
REVOLVING CREDIT AGREEMENT
dated as of January 3, 2011
among
STRAYER EDUCATION, INC.,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent
 
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE 1 DEFINITIONS; CONSTRUCTION     1  
 
           
Section 1.1.
  Definitions     1  
Section 1.2.
  Classifications of Loans and Borrowings     24  
Section 1.3.
  Accounting Terms and Determination     24  
Section 1.4.
  Terms Generally     24  
Section 1.5.
  Letter of Credit Amounts     25  
 
            ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS     25  
 
           
Section 2.1.
  General Description of Facilities     25  
Section 2.2.
  Revolving Loans     25  
Section 2.3.
  Procedure for Revolving Borrowings     25  
Section 2.4.
  Swingline Commitment     26  
Section 2.5.
  Reserved     28  
Section 2.6.
  Reserved     28  
Section 2.7.
  Funding of Borrowings     28  
Section 2.8.
  Interest Elections     28  
Section 2.9.
  Optional Reduction and Termination of Commitments     30  
Section 2.10.
  Repayment of Loans     30  
Section 2.11.
  Evidence of Indebtedness     31  
Section 2.12.
  Optional Prepayments     31  
Section 2.13.
  Mandatory Prepayments     32  
Section 2.14.
  Interest on Loans     33  
Section 2.15.
  Fees     34  
Section 2.16.
  Computation of Interest and Fees     35  
Section 2.17.
  Inability to Determine Interest Rates     35  
Section 2.18.
  Illegality     36  
Section 2.19.
  Increased Costs     36  
Section 2.20.
  Funding Indemnity     37  
Section 2.21.
  Taxes     38  
Section 2.22.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     39  
Section 2.23.
  Letters of Credit     41  
Section 2.24.
  Intentionally Deleted     46  
Section 2.25.
  Mitigation of Obligations     46  
Section 2.26.
  Replacement of Lenders     46  
Section 2.27.
  Defaulting Lender     47  
 
            ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT     48
 
 
           
Section 3.1.
  Conditions To Effectiveness     48  
Section 3.2.
  Each Credit Event     50  
Section 3.3.
  Delivery of Documents     51  

 



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES     51  
 
           
Section 4.1.
  Existence; Power     51  
Section 4.2.
  Organizational Power; Authorization     52  
Section 4.3.
  Governmental Approvals; No Conflicts     52  
Section 4.4.
  Financial Statements     52  
Section 4.5.
  Litigation and Environmental Matters     52  
Section 4.6.
  Compliance with Laws and Agreements     53  
Section 4.7.
  Investment Company Act, Etc.     53  
Section 4.8.
  Taxes     53  
Section 4.9.
  Margin Regulations     53  
Section 4.10.
  ERISA     53  
Section 4.11.
  Ownership of Property     54  
Section 4 12.
  Disclosure     54  
Section 4.13.
  Labor Relations     55  
Section 4.14.
  Subsidiaries     55  
Section 4.15.
  Insolvency     55  
Section 4 16.
  Reserved     55  
Section 4.17.
  OFAC     55  
Section 4.18.
  Patriot Act     55  
 
            ARTICLE 5 AFFIRMATIVE COVENANTS     56  
 
           
Section 5.1.
  Financial Statements and Other Information     56  
Section 5.2.
  Notices of Material Events     57  
Section 5.3.
  Existence; Conduct of Business     58  
Section 5.4.
  Compliance with Laws, Etc; Maintenance of Licenses and Accreditations     58  
Section 5.5.
  Payment of Obligations     58  
Section 5.6.
  Books and Records     58  
Section 5.7.
  Visitation, Inspection, Etc.     58  
Section 5.8.
  Maintenance of Properties; Insurance     59  
Section 5.9.
  Use of Proceeds and Letters of Credit     59  
Section 5.10.
  Intentionally Deleted     59  
Section 5.11.
  Additional Subsidiaries     59  
 
            ARTICLE 6 FINANCIAL COVENANTS     60  
 
           
Section 6.1.
  Minimum EBITDA     60  
Section 6.2.
  Interest Coverage Ratio     60  
Section 6.3.
  Unrestricted Liquidity     60  
Section 6.4.
  Minimum Consolidated Tangible Net Worth     60  
 
            ARTICLE 7 NEGATIVE COVENANTS     60  
 
           
Section 7.1.
  Indebtedness and Preferred Stock     60  
Section 7.2.
  Negative Pledge     61  
Section 7.3.
  Fundamental Changes     62  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
Section 7.4.
  Investments, Loans, Etc.     63  
Section 7.5.
  Restricted Payments     64  
Section 7.6.
  Sale of Assets     64  
Section 7.7.
  Transactions with Affiliates     65  
Section 7.8.
  Restrictive Agreements     65  
Section 7.9.
  Sale and Leaseback Transactions     66  
Section 7.10.
  Hedging Transactions     66  
Section 7.11.
  Amendment to Material Documents     66  
Section 7.12.
  Intentionally Deleted     66  
Section 7.13.
  Accounting Changes     66  
 
            ARTICLE 8 EVENTS OF DEFAULT     66  
 
           
Section 8.1.
  Events of Default     66  
 
            ARTICLE 9 THE ADMINISTRATIVE AGENT     69  
 
           
Section 9.1.
  Appointment of Administrative Agent     69  
Section 9.2.
  Nature of Duties of Administrative Agent     70  
Section 9.3.
  Lack of Reliance on the Administrative Agent     70  
Section 9.4.
  Certain Rights of the Administrative Agent     70  
Section 9.5.
  Reliance by Administrative Agent     71  
Section 9.6.
  The Administrative Agent in its Individual Capacity     71  
Section 9.7.
  Successor Administrative Agent     71  
Section 9.8.
  Authorization to Execute other Loan Documents     72  
Section 9.9.
  Benefits of Article 9     73  
Section 9.10.
  Titled Agents     73  
 
            ARTICLE 10 MISCELLANEOUS     73  
 
           
Section 10.1.
  Notices     73  
Section 10.2.
  Waiver; Amendments     75  
Section 10.3.
  Expenses; Indemnification     76  
Section 10.4.
  Successors and Assigns     78  
Section 10.5.
  Governing Law; Jurisdiction; Consent to Service of Process     81  
Section 10.6.
  WAIVER OF JURY TRIAL     82  
Section 10.7.
  Right of Setoff     82  
Section 10.8.
  Counterparts; Integration     84  
Section 10.9.
  Survival     84  
Section 10.10.
  Severability     84  
Section 10.11.
  Confidentiality     84  
Section 10.12.
  Interest Rate Limitation     85  
Section 10.13.
  Waiver of Effect of Corporate Seal     85  
Section 10.14.
  Patriot Act     85  
Section 10.15.
  Publicity     85  

iii



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   Applicable Margin and Applicable Percentage
Schedule II
  —   Commitment Amounts
Schedule 4.5
  —   Environmental Matters
Schedule 4.14
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Revolving Credit Note
Exhibit B
  —   Reserved
Exhibit C
  —   Reserved
Exhibit D
  —   Form of Swingline Note
Exhibit E
  —   Form of Assignment and Assumption
Exhibit F
  —   Form of Subsidiary Guaranty Agreement  
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.8
  —   Form of Notice of Conversion/Continuation
Exhibit 5.l(d)
  —   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into
as of January 3, 2011, by and among STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK,
in its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”).
WITNESSETH:
     WHEREAS, the Borrower has requested that the Lenders establish a
$100,000,000 revolving credit facility in favor of the Borrower;
     WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Borrower, the Lenders, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree as follows:
ARTICLE 1
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
     “Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
     “Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
     “Affiliate” shall mean, as to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 



--------------------------------------------------------------------------------



 



     “Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000.
     “Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
     “Applicable Margin” shall mean, as of any date, with respect to interest on
all Loans outstanding on any date, or the letter of credit fee, as the case may
be, a percentage per annum determined by reference to the applicable Leverage
Ratio from time to time in effect as set forth on Schedule I; provided, that a
change in the Applicable Margin resulting from a change in the Leverage Ratio
shall be effective on the second Business Day after which the Borrower delivers
the financial statements required by Section 5.1(a) or (b) and the Compliance
Certificate required by Section 5.1(d); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
III as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above; and provided, further, that in the event that
any financial statement delivered pursuant to Section 5.1(a) or (b) or any
Compliance Certificate delivered pursuant to Section 5.1(d) is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Margin Period”) than the Applicable Margin applied for such
Applicable Margin Period, and only in such case, then the Borrower shall
immediately (i) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Margin Period, (ii) determine the Applicable
Margin for such Applicable Margin Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.22. The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2010, are required to be
delivered shall be at Level I as set forth on Schedule I.
     “Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on
Schedule I; provided, that a change in the Applicable Percentage resulting from
a change in the Leverage Ratio shall be effective on the second

2



--------------------------------------------------------------------------------



 



Business Day after which the Borrower delivers the financial statements required
by Section 5.1(a) or (b) and the Compliance Certificate required by
Section 5.1(d); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate, the
Applicable Percentage shall be at Level III as set forth on Schedule I until
such time as such financial statements and Compliance Certificate are delivered,
at which time the Applicable Percentage shall be determined as provided above;
and provided, further, that in the event that any financial statement delivered
pursuant to Section 5.1(a) or (b) or any Compliance Certificate delivered
pursuant to Section 5.1(d) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22. For purposes of
calculating the Applicable Percentage only, the Loans shall be deemed used to
the extent of the then outstanding Revolving Loans plus the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit plus (y) the
aggregate amount of all unreimbursed LC Disbursements. The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2010, are required to be delivered shall be at Level I as set forth on
Schedule I.
     “Approved Fund” shall mean any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
     “Arranger” shall mean SunTrust Robinson Humphrey, Inc.
     “Assignment and Assumption” shall mean an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
     “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
     “Balance Sheet Date” shall have the meaning set forth in Section 4.4.

3



--------------------------------------------------------------------------------



 



     “Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) or (iii) the
one-month Index Rate. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate. Each change in the Administrative Agent’s prime lending rate
shall be effective from and including the date such change is publicly announced
as being effective.
     “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
     “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Richmond, Virginia are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, an Index Rate Loan or Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
     “Capital Expenditures” shall mean for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.
     “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “Capital Stock” shall mean any capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
     “Cash Management Swingline Loans” shall have the meaning assigned to such
term in Section 2.4(b).
     “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership,

4



--------------------------------------------------------------------------------



 



directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 30% or more of the outstanding shares of the voting stock of the Borrower or
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (a) nominated by
the current board of directors nor (b) appointed by directors so nominated.
     “Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement (and for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines and directions in connection therewith (the “Dodd-Frank Act”) are
deemed to have been adopted and gone into effect after the date hereof).
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Swingline Commitment.
     “Closing Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and, if a Loan or Letter of Credit is requested,
Section 3.2(a), (b) and (f), have been satisfied or waived in accordance with
Section 10.2.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Commitment” shall mean a Revolving Commitment or a Swingline Commitment or
any combination thereof (as the context shall permit or require).
     “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d).
     “Consolidated EBIT” shall mean, for the Borrower and its Subsidiaries for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) the amount of
any charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants and (D) all other non-cash charges
acceptable to the Required Lenders, as all of the foregoing are determined on a
consolidated basis in accordance with GAAP, in each case for such period.
     “Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to

5



--------------------------------------------------------------------------------



 



the extent deducted in determining Consolidated Net Income for such period,
(A) Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) the amount of
any charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants and (E) all other non-cash charges
acceptable to the Required Lenders, as all of the foregoing are determined on a
consolidated basis in accordance with GAAP, in each case for such period.
     “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period).
     “Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries
for any period, the net income (or loss) of the Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.
     “Consolidated Tangible Net Worth” shall mean, as of any date, (i) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus (ii) the sum
of (x) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP, (y) the amount of any write-up in the book value of any
assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP and (z) the net book
amount of all assets of the Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Borrower
as of such date prepared in accordance with GAAP.
     “Consolidated Total Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection
(xi) thereof.
     “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.

6



--------------------------------------------------------------------------------



 



     “Default” shall mean any condition or event that, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean, at any time, a Lender (which the
Administrative Agent shall promptly notify the Borrower thereof) that (i) such
Lender has failed for three or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit and/or make a payment to the Swingline Lender in
respect of a Swingline Loan (each, a “funding obligation”), (ii) such Lender has
notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder, or
has defaulted on its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender. Any determination that a Lender is a Defaulting Lender under clauses
(i) through (iv) above will be made by the Administrative Agent in its
reasonable discretion acting in good faith, but a failure of the Administrative
Agent to make such a determination shall not be determinative of the status of
such Lender as not being a Defaulting Lender for purposes of this Agreement. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
     “Default Interest” shall have the meaning set forth in Section 2.14(c).
     “Disposition” shall have the meaning set forth in Section 7.6.
     “Dollar(s)” and the sign “$” shall mean lawful money of the United States
of America.
     “Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower organized under the laws of the United States, one of the fifty states
or commonwealths of the United States or the District of Columbia.
     “ELP” means Education Loan Processing, Inc., a Virginia corporation.
     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

7



--------------------------------------------------------------------------------



 



     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.
     “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100th of 1%) in effect on any day to which any Lender is subject with
respect to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Event of Default” shall have the meaning provided in Article 8
     “Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured

8



--------------------------------------------------------------------------------



 



by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Lender is
located and (c) in the case of a Foreign Lender, any withholding tax that (i) is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement, (ii) is imposed on amounts payable to
such Foreign Lender at any time that such Foreign Lender designates a new
lending office, other than taxes that have accrued prior to the designation of
such lending office that are otherwise not Excluded Taxes, and (iii) is
attributable to such Foreign Lender’s failure to comply with Section 2.21(e).
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” shall mean that certain fee letter, dated as of December 28,
2010, executed by the Arranger and SunTrust Bank and accepted by Borrower.
     “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
     “Fiscal Year” shall mean any fiscal year of the Borrower.
     “Foreign Lender” shall mean any Lender that is not a United States person
under Section 7701(a)(30) of the Code.
     “Foreign Subsidiary” shall mean any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

9



--------------------------------------------------------------------------------



 



Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Obligations” of any Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
     “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures,

10



--------------------------------------------------------------------------------



 



notes or other similar instruments, (iii) all obligations of such Person in
respect of the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business; provided, that for
purposes of Section 8.1(g), trade payables overdue by more than 120 days shall
be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures), (iv) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (vi) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any preferred or common stock of such Person (other than
voluntary repurchases of shares of Capital Stock and the exercise of options to
purchase shares of Capital Stock of the Borrower permitted by Sections 7.4(f)
and 7.5(iii)), (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Index Rate” means that rate per annum effective on any Index Rate
Determination Date which is equal to the quotient of:
               (i) the rate per annum equal to the offered rate for deposits in
U.S. dollars for a one (1) month period, which rate appears on that page of
Bloomberg reporting service, or such similar service as determined by the
Administrative Agent, that displays British Bankers’ Association interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M. (London, England
time) two (2) Business Days prior to the Index Rate Determination Date;
provided, that if no such offered rate appears on such page, the rate used for
such period will be the per annum rate of interest determined by the
Administrative Agent to be the rate at which U.S. dollar deposits for such
period, are offered to the Administrative Agent in the London Inter-Bank Market
as of 11:00 A.M. (London, England time), on the day which is two (2) Business
Days prior to the Index Rate Determination Date, divided by
               (ii) a percentage equal to 1.00 minus the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upward to the next l/100th of 1%) in
effect on any day to which the Administrative Agent is subject with respect to
any Index Rate Loan pursuant to regulations issued by the Board of Governors of
the Federal Reserve System with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities” under Regulation D). This percentage
will be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Index Rate Borrowing” and “Index Rate Loan” when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest

11



--------------------------------------------------------------------------------



 



at a rate determined by reference to the Index Rate, provided, that “Index Rate
Borrowing” and “Index Rate Loan” shall not be deemed to refer to any Base Rate
Loan or Base Rate Borrowing bearing interest at a rate determined by reference
to the Index Rate.
     “Index Rate Determination Date” means the Closing Date and the first
Business Day of each calendar month thereafter.
     “Interest Coverage Ratio” shall mean, as of any date, the ratio of (i) the
sum of (A) Consolidated EBIT for the four consecutive Fiscal Quarters ending on
or immediately prior to such date, less (B) Capital Expenditures made during the
four consecutive Fiscal Quarters ending on or immediately prior to such date,
less (C) Restricted Payments made by the Borrower in cash during the four
consecutive Fiscal Quarters ending on or immediately prior to such date to
(ii) Consolidated Interest Expense for the four consecutive Fiscal Quarters
ending on or immediately prior to such date.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, a
period of one, two, three or six months; provided, that:
               (i) the initial Interest Period for such Borrowing shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
               (ii) if any Interest Period would otherwise end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;
               (iii) any Interest Period which begins on the last Business Day
of a calendar month or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period shall end on the
last Business Day of such calendar month; and
               (iv) no Interest Period may extend beyond the Revolving
Commitment Termination Date.
     “Issuing Bank” shall mean SunTrust Bank or any other Lender that may agree
to issue Letters of Credit, each in its capacity as an issuer of Letters of
Credit pursuant to Section 2.23.
     “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $50,000,000.
     “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to
a Letter of Credit.
     “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit (but excluding the Letters of Credit).

12



--------------------------------------------------------------------------------



 



     “LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
     “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or
(ii) such Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
     “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.
     “Letter of Credit” shall mean any stand-by letter of credit issued pursuant
to Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to
the LC Commitment. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.5. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the “International Standby Practices 1998” (ISP98) (or such later revision as
may be published by the Institute of International Banking Law & Practice on any
date any Letter of Credit may be issued), such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
     “Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.
     “LIBOR” shall mean, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR0l Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the Eurodollar Loan comprising part
of such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (Richmond,
Virginia time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.
     “Lien” shall mean any mortgage, pledge, security interest, lien (statutory
or otherwise), charge, encumbrance, hypothecation, assignment, cash collateral
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other

13



--------------------------------------------------------------------------------



 



security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having the same economic effect as any of the foregoing).
     “Loan Documents” shall mean, collectively, this Agreement, the Notes (if
any), the LC Documents, the Subsidiary Guaranty Agreement, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates
and any and all other instruments, agreements, documents and writings executed
in connection with any of the foregoing (other than any agreement delivered in
connection with Hedging Obligations or Treasury Management Obligations).
     “Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
     “Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate
or any of them, as the context shall require.
     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole (it being understood that
fluctuations in the stock price of the Borrower, alone, shall not be the
determinant of the existence of a Material Adverse Effect under this clause
(i)), (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents, or (iv) the legality, validity or enforceability of
any of the Loan Documents.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
     “Moody’s” shall mean Moody’s Investors Service, Inc., and, if such
corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized securities rating agency designated by the
Borrower with the consent of the Administrative Agent.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the

14



--------------------------------------------------------------------------------



 



fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
     “Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
     “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.
     “Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
     “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.8(b).
     “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
     “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
     “Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Lender or Affiliate of any Lender or to any Person that was a Lender or an
Affiliate of a Lender at the time the applicable Hedging Transaction was entered
into and (c) all Treasury Management Obligations owed by any Loan Party to any
Lender or Affiliate of any Lender or to any Person that was a Lender or an
Affiliate of a Lender at the time the applicable agreement giving rise to such
Treasury Management Obligations was entered into, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.
     “Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
     “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.

15



--------------------------------------------------------------------------------



 



     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
     “Parent Company” shall mean, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or Person owning, beneficially or of record, directly or indirectly,
a majority of the shares of such Lender.
     “Participant” shall have the meaning set forth in Section 10.4(d).
     “Payment Office” shall mean the office of the Administrative Agent located
at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
     “PEI” shall mean Professional Education, Inc., a Maryland corporation and a
Subsidiary of the Borrower.
     “Permitted Acquisition” means any transaction consummated after the date
hereof, in which the Borrower or a Subsidiary acquires all or substantially all
of the assets or outstanding Capital Stock of any Person or any division or
business line of any Person, or merges or consolidates with any Person (with any
such acquisition being referred to as an “Acquired Business” and any such
Person, division or line of business being the “Target”), provided that, with
respect to such transaction: (a) at the closing of such transaction, after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (b) the Target has Target Consolidated EBITDA for the period of
twelve consecutive fiscal months ending as of the end of the most recent Fiscal
Quarter prior to the consummation of the Target transaction in an amount of not
less than $0, (c) such acquisition is not a “hostile” acquisition and has been
approved by the Board of Directors and/or shareholders of the Borrower, the
applicable Subsidiary and the Target, (d) the Target is not subject to pending
insolvency proceedings, nor has it expressed in writing its intention to
commence a voluntary case or other proceeding, to file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law or to seek the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, or to consent to the institution of, or fail
to contest in a timely and appropriate manner, any insolvency proceeding or
petition; (e) at least 10 Business Days prior to the closing of such
transaction, the Borrower shall give written notice of such transaction to the
Administrative Agent (which shall promptly deliver a copy to the Lenders) (the
“Acquisition Notice”), which shall include (i) either (A) the final acquisition
agreement or the then current draft of the acquisition agreement or (B) a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and (ii) all available financial statements of the Target
and its Subsidiaries covering the prior three years (or such lesser period for
which such financial statements are available), (f) if the Borrower is a party
to such merger, then the Borrower shall be the surviving entity of such merger,
or a Subsidiary shall

16



--------------------------------------------------------------------------------



 



be the surviving entity of any merger or such surviving entity shall become a
Subsidiary Loan Party, and the surviving entity shall not be a Foreign
Subsidiary, (g) the Acquired Business shall be in substantially the same line of
business as the Borrower and its Subsidiaries or in a line of business
reasonably related to the line of business of the Borrower and its Subsidiaries,
(h) the Transaction Value of all such transactions shall not exceed $7,500,000
in the aggregate during any Fiscal Year of the Borrower or $22,500,000 in the
aggregate during the term of this Agreement, (i) at the time it gives the
Acquisition Notice, the Borrower shall deliver to the Administrative Agent pro
forma financial statements for next succeeding two-year period giving effect to
the acquisition, which shall reflect to the Administrative Agent’s reasonable
satisfaction that the Borrower and its Subsidiaries will continue to be in
compliance with all of the financial covenants set forth in this Agreement,
(j) the Administrative Agent shall receive and approve (such approval not to be
unreasonably withheld or delayed) all documents relating to the acquisition and
such additional documentation regarding the acquisition as it shall reasonably
require, including, to the extent available, audited financial statements,
compiled financial statements or a financial review of such Target, as
applicable, for its two most recent fiscal years prepared by independent
certified public accountants reasonably acceptable to the Administrative Agent
and unaudited fiscal year-to-date statements for the two most recent interim
periods, and (k) at the time it gives the Acquisition Notice, the Borrower shall
deliver to the Administrative Agent (which shall promptly deliver a copy to the
Lenders) a certificate, executed by a Responsible Officer of the Borrower,
demonstrating in sufficient detail compliance with the financial covenants
contained in Article 6 on a pro forma basis after giving effect to such
acquisition and, further, certifying that, after giving effect to the
consummation of such acquisition, the representations and warranties of the
Borrower contained herein will be true and correct in all material respects and
as of the date of such consummation (unless qualified by materiality, in which
case, the same shall be true and correct in all respects), except to the extent
such representations or warranties expressly relate to an earlier date, and that
the Borrower, as of the date of such consummation, will be in compliance with
all other terms and conditions contained herein.
     “Permitted Encumbrances” shall mean:
               (i) Liens imposed by law for taxes or other governmental charges
not at the time delinquent or thereafter payable without penalty or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;
               (ii) statutory Liens of landlords, suppliers, carriers,
warehousemen, mechanics, materialmen, and similar Liens arising by operation of
law in the ordinary course of business for amounts not at the time delinquent or
thereafter payable without penalty or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
               (iii) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

17



--------------------------------------------------------------------------------



 



               (iv) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
               (v) judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
               (vi) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
               (vii) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (x) interfere in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole or (y) secure any Indebtedness for borrowed money;
               (viii) any interest or title of (x) a lessor or sublessor under
any lease or sublease or (y) a licensor or sublicensor under any license or
sublicense, in each case entered into in the ordinary course of business, so
long as such interest or title relate solely to the assets subject thereto;
               (ix) banker’s liens, rights of setoff and other similar Liens
that are customary in the banking industry and existing solely with respect to
cash and other amounts on deposit in one or more accounts (including securities
accounts) maintained by the Borrower or its Subsidiaries;
               (x) Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;
               (xi) Liens of a collection bank arising under Section 4-210 of
the Uniform Commerical Code on items in the course of collection;
               (xii) Liens arising from precautionary UCC financing statement
filings (or similar filings under other applicable Law) regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;
               (xiii) licenses of patents, trademarks, copyrights and other
intellectual property rights reasonably entered into in the ordinary course of
business which do not secure any Indebtedness for borrowed money;
               (xiv) good faith deposits required in connection with any
investment transaction permitted under Section 7.4;

18



--------------------------------------------------------------------------------



 



               (xv) to the extent constituting a Lien, escrow arrangements
securing indemnification obligations associated any investment transaction
permitted under Section 7.4; and
               (xvi) Liens (x) on advances of cash or Permitted Investments in
favor of the seller of any property to be acquired by the Borrower or any of its
Subsidiaries in an Investment permitted pursuant to Section 7.4 to be applied
against the purchase price for such Investment; provided, that (I) the aggregate
amount of such advances of cash or Permitted Investments shall not exceed the
purchase price of such Investment and (II) the property is acquired within
180 days following the date of the first such advance so made; and (y)
consisting of an agreement to dispose of any property in a Disposition permitted
under Section 7.6, in each case, solely to the extent such Investment or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than clauses (i), (ii), (ix), (x) and (xi), but,
with respect to clauses (i) and (ii), only to the extent being contested in good
faith and by appropriate proceedings, and provided that the Borrower maintains
adequate reserves for such contest in accordance with GAAP, and, with respect to
all such clauses, only to the extent such Indebtedness is otherwise permitted by
this Agreement).
     “Permitted Investments” shall mean:
               (i) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
               (ii) commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
               (iii) certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days of the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
               (iv) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (i) above and entered
into with a financial institution satisfying the criteria described in clause
(iii) above; and
               (v) Investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by reputable financial institutions, and the portfolios of which
are limited to Investments of the character, quality and maturity described in
clauses (i) through (iv) above.

19



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Potential Defaulting Lender” shall mean, at any time, a Lender that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination that a Lender
is a Potential Defaulting Lender will be made by the Administrative Agent in its
reasonable discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.
     “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders), and (ii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and the denominator of which shall be the sum of all Lenders’
Revolving Commitments (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Commitments).
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
     “Required Lenders” shall mean, (a) at any time that there are two Lenders
or fewer, Lenders holding more than 100% of the aggregate outstanding Revolving
Commitments at such time or if the Lenders have no Commitments outstanding, then
Lenders holding more than 100% of the Revolving Credit Exposure; and (b) at any
other time, Lenders holding more than 50% of the aggregate outstanding Revolving
Commitments at such time or if the Lenders have no

20



--------------------------------------------------------------------------------



 



Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure; provided, however, that to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Commitments and
Revolving Credit Exposure shall be excluded for purposes of determining Required
Lenders.
     “Requirement of Law” for any Person shall mean the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
     “Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of the Borrower or such other representative of the Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
     “Restricted Payment” shall have the meaning set forth in Section 7.5.
     “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, or in the case of a Person becoming a Lender after the Closing Date
through an assignment of an existing Revolving Commitment, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Assumption
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to terms hereof.
     “Revolving Commitment Termination Date” shall mean the earliest of
(i) December 31, 2013, (ii) the date on which all Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
     “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.
     “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.
     “Sale and Leaseback Transaction” shall have the meaning set forth in
Section 7.9.

21



--------------------------------------------------------------------------------



 



     “S&P” shall mean Standard & Poor’s, a division of McGraw-Hill, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Borrower with the consent of the
Administrative Agent.
     “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
     “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of
Exhibit F, made by all Domestic Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.
     “Subsidiary Guaranty Supplement” shall mean each supplement substantially
in the form of Schedule II to the Subsidiary Guaranty Agreement executed and
delivered by a Domestic Subsidiary of the Borrower pursuant to Section 5.11.
     “Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes
a party to the Subsidiary Guaranty Agreement.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.
     “Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make an Index Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
     “Swingline Lender” shall mean SunTrust Bank, or any other Lender that may
agree to make Swingline Loans hereunder.
     “Swingline Loan” shall mean a loan made to the Borrower by the Swingline
Lender under the Swingline Commitment.
     “Swingline Note” shall mean the promissory note of the Borrower payable to
the order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.

22



--------------------------------------------------------------------------------



 



     “Swingline Rate” shall mean the Index Rate plus the Applicable Margin.
     “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
     “Synthetic Lease Obligations” shall mean, with respect to any Person, the
sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication
and (ii) all rental and purchase price payment obligations of such Person under
such Synthetic Leases assuming such Person exercises the option to purchase the
lease property at the end of the lease term.
     “Target Consolidated EBITDA” shall mean, for the Target and its
Subsidiaries for any period, an amount equal to the sum of (i) the consolidated
net income for such period plus (ii) to the extent deducted in determining
consolidated net income for such period, (A) consolidated interest expense,
(B) income tax expense, (C) depreciation and amortization, all of the foregoing
as determined on a consolidated basis in accordance with GAAP, (D) the amount of
any charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants and (E) all other non-cash charges
acceptable to the Required Lenders, in each case for such period.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Title IV, HEA Programs” shall mean the programs of federal student
financial assistance authorized by Title IV of the Higher Education Act of 1965,
as amended, 20 U.S.C. 1079 et seq., and any amendments or successor statutes
thereto after the Closing Date.
     “Transaction Value” shall mean the aggregate value of the sum of all
current and deferred cash and securities to be paid and issued, plus
Indebtedness paid or assumed, in connection with a Permitted Acquisition
(provided, however, that any consideration paid in Capital Stock of the Borrower
shall not be included in the calculation of Transaction Value). The Borrower
shall make an estimate in good faith as of the time of the closing of a
Permitted Acquisition of all deferred payments (including, without limitation,
earnout payments) to be paid in connection with such Permitted Acquisition.
     “Treasury Management Obligations” shall mean, collectively, all obligations
and other liabilities of any Loan Parties pursuant to any agreements governing
the provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation, reporting and trade finance services, overnight
draft, credit cards, purchasing cards and commercial cards and other cash
management services.
     “Type”, when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.

23



--------------------------------------------------------------------------------



 



     “Unrestricted Liquidity” shall mean, at any time, the sum of (a) cash and
Permitted Investments of the Loan Parties that are not subject to any Lien,
other than Liens in favor of the Administrative Agent, or any restriction on
use, (b) 90% of the fair market value of the Borrower’s Investment in shares of
Vanguard Short-term Tax-exempt Bond Fund (Admiral Shares), as described in
Schedule 7.4 and (c) the aggregate unused Revolving Commitments of all Lenders.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan”) or by Type (e.g. a “Eurodollar Loan,” “Index Rate Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing”) or by
Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof’, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,

24



--------------------------------------------------------------------------------



 



Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
     Section 1.5. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any LC
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE 2
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.23, (iii)
the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the sum of the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default or should any of the
conditions set forth in Section 3.2 not be satisfied or waived as provided in
this Agreement.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (Richmond, Virginia
time) on the same Business Day as the requested date of each Base Rate Borrowing
or Index Rate Borrowing and (y) prior to 11:00 a.m. (Richmond, Virginia time)
three (3) Business Days prior to the requested date of each Eurodollar

25



--------------------------------------------------------------------------------



 



Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of “Interest Period”). Each Revolving Borrowing
shall consist entirely of Base Rate Loans, Index Rate Loans or Eurodollar Loans,
as the Borrower may request, provided, that any Revolving Loans funded on the
Closing Date shall be Index Rate Loans. The aggregate principal amount of each
Eurodollar Borrowing shall be not less than $1,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing and
Index Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$500,000; provided, that Index Rate Loans or Base Rate Loans, respectively, made
pursuant to Section 2.4 or Section 2.23(d) may be made in lesser amounts as
provided therein. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six. Promptly following the receipt of a Notice
of Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
          (b) The Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time in accordance with the treasury and cash management
services and products provided to the Borrower by the Swingline Lender (the
“Cash Management Swingline Loans”). For other Swingline Loans, the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing substantially in the
form of Exhibit 2.4 attached hereto (“Notice of Swingline Borrowing”) prior to
1:00 p.m. (Richmond, Virginia time) on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate. The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower. Unless the Swingline Lender
has received notice from the Administrative Agent or any Lender on or before the
Business Day immediately preceding the date the Swingline Lender is to make the
requested Swingline Loan directing the Swingline Lender not to make the
Swingline Loan because such Swingline Loan is not then permitted hereunder
because of the

26



--------------------------------------------------------------------------------



 



limitations set forth in Section 2.4(a) or that one or more conditions specified
in Article 3 are not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than the later of 1:00 p.m. (Richmond, Virginia time) or two
hours following the delivery of the Notice of Swingline Borrowing on the
requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Index Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Index Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.7, which will be used solely for the repayment of such Swingline Loan.
The Swingline Lender agrees that it shall give such Notice of Revolving
Borrowing on the last Business Day of each calendar week if any Swingline Loans
are then outstanding.
          (d) If for any reason an Index Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Index Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Index Rate, such Swingline Loan shall automatically become an
Index Rate Loan on the effective date of any such participation and interest
shall become payable on demand.
          (e) Each Lender’s obligation to make an Index Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all

27



--------------------------------------------------------------------------------



 



payments made of principal and interest on its Revolving Loans and any other
amounts due to it hereunder, to the Swingline Lender to fund the amount of such
Lender’s participation interest in such Swingline Loans that such Lender failed
to fund pursuant to this Section 2.4, until such amount has been purchased in
full.
     Section 2.5. Reserved.
     Section 2.6. Reserved.
     Section 2.7. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. (Richmond, Virginia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (Richmond, Virginia time) one (1) Business Day prior
to the date of a Borrowing in which such Lender is to participate that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
     Section 2.8. Interest Elections.
          (a) On the Closing Date, each Revolving Loan funded on such date shall
be an Index Rate Loan and each Swingline Loan shall be an Index Rate Loan. After
the Closing

28



--------------------------------------------------------------------------------



 



Date, each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing, provided that
only Revolving Loans and Swingline Loans may be borrowed as Index Rate Loans.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.8. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
          (b) To make an election pursuant to this Section 2.8, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.8 attached
hereto (a “Notice of Conversion/Continuation”), (x) prior to 11:00 a.m.
(Richmond, Virginia time) on the same Business Day as the requested date of a
conversion into a Base Rate Borrowing or an Index Rate Borrowing and (y) prior
to 11:00 a.m. (Richmond, Virginia time) three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing or of a Eurodollar
Borrowing into a Borrowing of another Type. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, an Index Rate Borrowing or a Eurodollar Borrowing; and (iv) if the
resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period.” If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings, Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

29



--------------------------------------------------------------------------------



 



          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If a Notice of Borrowing or a Notice of Conversion/Continuation
does not specify a Type, the Borrower shall be deemed to have requested an Index
Rate Borrowing with respect to the Revolving Loans.
     Section 2.9. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable unless contingent on the consummation of an
anticipated refinancing and the Borrower shall, as promptly as practicable,
notify the Administrative Agent that such refinancing will not occur as
scheduled), the Borrower may reduce the Aggregate Revolving Commitments in part
or terminate the Aggregate Revolving Commitments in whole; provided, that
(i) any partial reduction shall apply to reduce proportionately and permanently
the Revolving Commitment of each Lender, (ii) any partial reduction pursuant to
this Section 2.9 shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction shall be permitted which
would reduce the Aggregate Revolving Commitment Amount to an amount less than
the outstanding Revolving Credit Exposures of all Lenders. Any such reduction in
the Aggregate Revolving Commitment Amount below the sum of the principal amount
of the Swingline Commitment and the LC Commitment shall result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment.
          (c) The Borrower may terminate the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than two Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.22 will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.
     Section 2.10. Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.

30



--------------------------------------------------------------------------------



 



     Section 2.11. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.8, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.8,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded, absent manifest error; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender,
as applicable, a Revolving Credit Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.
     Section 2.12. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (Richmond,
Virginia time) not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing or an
Index Rate Borrowing, 11:00 a.m. (Richmond, Virginia time) on the Business Day
of such prepayment, and (iii) in the case of Swingline Borrowings, 11:00 a.m.
(Richmond, Virginia time) on the date of such prepayment, provided that no
notice shall be required for the prepayment of any Cash Management Swingline
Loans. Each such notice shall be irrevocable and shall specify the proposed date
of such prepayment and the principal amount of each Borrowing or portion thereof
to be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.14(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.20. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the



31



--------------------------------------------------------------------------------



 



case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing.
     Section 2.13. Mandatory Prepayments.
          (a) Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets (excluding (i) sales of inventory in the
ordinary course of business, (ii) sales of worn-out, obsolete equipment,
(iii) sales of assets the proceeds of which are invested into the businesses of
the Borrower and its Subsidiaries within 180 days after such assets are sold and
(iv) so long as no Event of Default has occurred and is continuing, other sales
of assets of the Borrower or any of its Subsidiaries with an aggregate book
value not to exceed $1,000,000 in any Fiscal Year) the Borrower shall prepay the
Loans (without any associated permanent reduction of the Commitments) in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates). Any such prepayment shall be applied in accordance with
Section 2.13(d) below.
          (b) If the Borrower or any of its Subsidiaries issues any debt or
equity securities (other than Indebtedness permitted under Section 7.1 and
equity securities issued (x) by a Subsidiary of the Borrower to the Borrower or
another Subsidiary or (y) by the Borrower to its officers or employees in
connection with its employee award programs) then no later than the Business Day
following the date of receipt of the proceeds thereof, Borrower shall prepay the
Loans (without any associated permanent reduction of the Commitments) in an
amount equal to all such proceeds, net of underwriting discounts and commissions
and other reasonable costs paid to non-Affiliates in connection therewith. Any
such prepayment shall be applied in accordance with Section 2.13(d).
          (c) Intentionally Deleted.
          (d) Any prepayments made by the Borrower pursuant to Sections 2.13(a)
or (b) above shall be applied as follows: first, to Administrative Agent’s fees
and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Bank based on their respective Pro Rata
Shares of such fees and expenses; third, to interest then due and payable on the
Loans made to Borrower, pro rata to the Lenders based on their respective
Revolving Commitments; fourth, to the principal balance of the Swingline Loans,
until the same shall have been paid in full, to the Swingline Lender; fifth, to
the principal balance of the Revolving Loans, until the same shall have been
paid in full, pro rata to the Lenders based on their respective Revolving
Commitments and sixth, to the extent that an Event of Default has occurred and
is continuing, to cash collateralize the Letters of Credit in accordance with
Section 2.23(g) in an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid fees thereon.
          (e) If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.9 or otherwise, the



32



--------------------------------------------------------------------------------



 



Borrower shall immediately repay Swingline Loans and Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.20. Each prepayment shall
be applied first to the Swingline Loans to the full extent thereof, second to
the Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans
to the full extent thereof. If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure. Such account shall be administered in
accordance with Section 2.23(g) hereof.
     Section 2.14. Interest on Loans.
          (a) The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time. The Borrower shall
pay interest on each Index Rate Loan at the Index Rate plus the Applicable
Margin in effect from time to time. The interest rate on Index Rate Loans shall
be established based on the Index Rate in effect on the first Index Rate
Determination Date, and shall be adjusted on each Index Rate Determination Date
thereafter to reflect the Index Rate then in effect.
          (b) The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
          (c) While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans and at the rate otherwise
applicable for the then-current Interest Period plus an additional 2% per annum
until the last day of such Interest Period, and thereafter, and with respect to
all Index Rate Loans (including all Swingline Loans) and Base Rate Loans and all
other Obligations hereunder (other than Loans), at an all-in rate in effect for
Base Rate Loans, plus an additional 2% per annum.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Revolving Loans shall
be payable monthly in arrears on the last day of each calendar month, and on the
Revolving Commitment Termination Date. Interest on all outstanding Index Rate
Revolving Loans and Swingline Loans shall be payable monthly in arrears on the
last day of each calendar month and on the Revolving Commitment Termination
Date. Interest on all outstanding Eurodollar Loans shall be payable on the last
day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.



33



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.15. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period. For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.14(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2011, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.



34



--------------------------------------------------------------------------------



 



          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to paragraphs (b) and
(c) above (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees) and the pro rata payment provisions of
Section 2.22 will automatically be deemed adjusted to reflect the provisions of
this Section. Such fees shall accrue, but shall only be payable pursuant to
Section 2.27(b).
     Section 2.16. Computation of Interest and Fees. Subject to the following
sentence, all computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed).
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
     Section 2.17. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing or on the Index
Rate Determination Date for any Index Rate Borrowing or a Base Rate Borrowing
bearing interest at a rate determined by reference to the Index Rate,
               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period or the Index Rate on such
Index Rate Determination Date, or
               (ii) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate or the Index Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period or its Index Rate Loans or its Base
Rate Loans bearing interest at a rate determined by reference to the Index Rate,
as applicable,
     the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
Index Rate Loans or Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate or to continue or convert outstanding Loans as or
into Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at
a rate determined by reference to the Index Rate shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto and all Index Rate Loans
shall automatically be converted to Base Rate Loans, unless, in either case, the
Borrower prepays such Loans in accordance with this Agreement. Unless the
Borrower notifies the Administrative Agent at least one Business Day before the
date of any Eurodollar Revolving



35



--------------------------------------------------------------------------------



 



Borrowing or Index Rate Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.
     Section 2.18. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or Index
Rate Loan or Base Rate Loan bearing interest at a rate determined by reference
to the Index Rate and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans or Index
Rate Loans or Base Rate Loans bearing interest at a rate determined by reference
to the Index Rate, or to continue or convert outstanding Loans as or into
Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at a
rate determined by reference to the Index Rate, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing or an Index Rate Borrowing or
a Base Rate Borrowing bearing interest at a rate determined by reference to the
Index Rate, such Lender’s Revolving Loan shall be made as a Base Rate Loan as
part of the same Revolving Borrowing for the same Interest Period and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date, and immediately in the case of an Index Rate Loan or a Base Rate Loan
bearing interest at a rate determined by reference to the Index Rate.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
     Section 2.19. Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate or the Index Rate hereunder against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate
or the Index Rate) or the Issuing Bank; or
               (ii) impose on any Lender or on the Issuing Bank or the
eurodollar interbank market any other condition affecting this Agreement or any
Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at a
rate determined by reference to the Index Rate made by such Lender or any Letter
of Credit or any participation therein;
     and the result of either of the foregoing is to increase the cost to such
Lender of making, converting into, continuing or maintaining a Eurodollar Loan
or Index Rate Loan or Base Rate Loan bearing interest at a rate determined by
reference to the Index Rate or to increase the cost to such Lender or the
Issuing Bank of participating in or issuing any Letter of Credit or to reduce



36



--------------------------------------------------------------------------------



 



the amount received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or any other amount), then the Borrower shall
promptly pay, upon written notice (which shall include a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail) from and demand by such Lender on the Borrower (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender, within ten days after the date of such notice and
demand, the additional amount or amounts sufficient to compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy), from time to time, within ten days after receipt by the Borrower of
written demand (which shall include a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail) by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
basis for such demand and a calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation, as the case may be, specified in paragraph (a) or
(b) of this Section 2.19 shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.19 for any increased costs or reductions
incurred more than six (6) months prior to the date that such Lender or the
Issuing Bank notifies the Borrower of such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such six-month period shall be extended to
include the period of such retroactive effect.
     Section 2.20. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable



37



--------------------------------------------------------------------------------



 



notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.20 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
     Section 2.21. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.21) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto that may become payable by the Administrative Agent, such Lender or the
Issuing Bank, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability setting forth in
reasonable detail the calculation thereof and delivered to the Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.



38



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).
     Section 2.22. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
          (a) Each Borrowing hereunder, each payment by the Borrower on account
of any commitment fee or Letter of Credit fee (other than the fronting fee
payable solely to the Issuing Bank) and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Pro Rata Shares of the relevant Lenders. Each payment

39



--------------------------------------------------------------------------------



 



(other than prepayments) in respect of principal or interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.
          (b) Reserved.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Lenders. Each payment in respect of LC Disbursements in
respect of any Letter of Credit shall be made to the Issuing Bank that issued
such Letters of Credit.
          (d) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19, 2.20 or 2.21, or
otherwise) prior to 12:00 noon (Richmond, Virginia time) on the date when due,
in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.19, 2.20 and
2.21 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (e) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties and (iii) last, towards payment of all
other Obligations then due, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties.
          (f) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall

40



--------------------------------------------------------------------------------



 



purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided, that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (g) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (h) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.4(d), 2.7(b), 2.22(d), 2.23(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.23. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.23(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5)

41



--------------------------------------------------------------------------------



 



Business Days prior to the Revolving Commitment Termination Date; (ii) each
Letter of Credit shall be in a stated amount of at least $100,000 (or such other
amount as may be agreed to by the Issuing Bank); (iii) the Borrower may not
request any Letter of Credit, if, after giving effect to such issuance (A) the
aggregate LC Exposure would exceed the LC Commitment or (B) the aggregate
Revolving Credit Exposure of all Lenders would exceed the Aggregate Revolving
Commitment Amount and (iv) except as provided in Section 3.2(f), the Issuing
Bank shall not be required to issue any Letter of Credit if there is any
Defaulting Lender or Potential Defaulting Lender at the time of such request or
issuance. Each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance thereof. Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days (or such earlier date as may be agreed to by the
Issuing Bank and the Administrative Agent) prior to the requested date of such
issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, extended or renewed, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article 3 the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control; provided, further that the
following are specific conditions under which the Issuing Bank may refuse to
issue Letters of Credit:
               (i) any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it (for
which the Issuing Bank is not otherwise compensated hereunder); or
               (ii) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally; or

42



--------------------------------------------------------------------------------



 



               (iii) such Letter of Credit is to be denominated in a currency
other than Dollars.
          (c) At least two Business Days (or such earlier date as may be agreed
to by the Issuing Bank and the Administrative Agent) prior to the issuance of
any Letter of Credit, the Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the Issuing Bank has received notice from the
Administrative Agent or any Lender on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
Section 2.23(a), or that one or more conditions specified in Article 3 are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit in accordance
with the Issuing Bank’s usual and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (Richmond, Virginia time) on the
Business Day immediately prior to the date on which such drawing is honored that
the Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.7. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person

43



--------------------------------------------------------------------------------



 



may have against the Issuing Bank or any other Person for any reason whatsoever,
(ii) the existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) above on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.14(c).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the

44



--------------------------------------------------------------------------------



 



Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
so applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
               (i) Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
               (ii) The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
               (iii) Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
               (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
               (v) Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.23, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or
               (vi) The existence of a Default or an Event of Default.
     Neither the Administrative Agent, the Issuing Bank, the Lenders nor any
Related Party of any of the foregoing shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing

45



--------------------------------------------------------------------------------



 



thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of the Issuing Bank; provided, that the
foregoing shall not be construed to excuse (i) the Issuing Bank from liability
to the Borrower to the extent of any actual direct damages (as opposed to
special, indirect (including claims for lost profits or other consequential
damages), or punitive damages, claims in respect of which are hereby waived by
the Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise due care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof or (ii) the Issuing Bank or any Related Party of
any of the foregoing from the Issuing Bank’s gross negligence or willful
misconduct as determined in a final, nonappealable judgment of a court of
competent jurisdiction. The parties hereto expressly agree, that in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised due care in each such determination. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 10.5.
     Section 2.24. Intentionally Deleted.
     Section 2.25. Mitigation of Obligations. If any Lender requests
compensation under Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.21, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
     Section 2.26. Replacement of Lenders. If any Lender is unable to fund any
Eurodollar Loan or Index Rate Loan pursuant to Section 2.17(ii) or Section 2.18
or if any Lender requests compensation under Section 2.19, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority of the account of any Lender pursuant to Section 2.21, or if any
Lender is a Defaulting Lender or defaults in its obligation to fund Loans

46



--------------------------------------------------------------------------------



 



hereunder or comply with the provisions of Section 2.21(e) or if any Lender does
not provide its consent to any proposed waiver or amendment which is not
effective unless consented to by the Required Lenders (or such higher percentage
or proportion of the Lenders as herein provided), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld
(provided that such consent shall not be required to the extent an assignment
pursuant to Section 10.4 to such assignee would not require the consent of the
Administrative Agent), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.19 or payments required to
be made pursuant to Section 2.21, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     Section 2.27. Defaulting Lender. If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding LC Exposure and any outstanding Swingline Exposure of
such Defaulting Lender:
          (a) the Borrower will, not less than one Business Day after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (i) to the extent not otherwise
reallocated among all other Lenders that are Non-Defaulting Lenders in
accordance with Section 3.2(f), cash collateralize (in accordance with Section
2.23(g)) a portion of the obligations of the Borrower owed to the Issuing Bank
and the Swingline Lender equal to such Defaulting Lender’s LC Exposure or
Swingline Exposure, as the case may be, (ii) in the case of such Swingline
Exposure, prepay all Swingline Loans or (iii) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuing Bank and the
Swingline Lender, as the case may be, in their reasonable discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
          (b) any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but will instead be retained by the Administrative Agent in a
segregated non-interest-bearing account until the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payments of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current

47



--------------------------------------------------------------------------------



 



interest due and payable to Lenders other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amount of such fees
then due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
ARTICLE 3
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or the Arranger (including the Fee
Letter).
          (b) The Administrative Agent (or its counsel) shall have received the
following:
               (i) a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;
               (ii) duly executed Notes payable to each Lender requesting a
note;
               (iii) the Subsidiary Guaranty Agreement duly executed by each
Subsidiary that is a Domestic Subsidiary;
               (iv) copies of duly executed payoff letters, in form and
substance satisfactory to Administrative Agent, executed by each holder of
existing Indebtedness or the agent thereof; together with (a) the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such Persons, together with copies of the financing statements (or similar
documents) disclosed by such search, (b) UCC-3 or other appropriate termination
statements, in form and substance satisfactory to Administrative Agent,
releasing all liens of such holders or agent upon any of the personal property
of the Borrower and its Subsidiaries and (c) any other

48



--------------------------------------------------------------------------------



 



releases, terminations or other documents reasonably required by the
Administrative Agent to evidence the payoff of such Indebtedness;
               (v) Reserved;
               (vi) a certificate of the Secretary or Assistant Secretary of
each Loan Party in form and substance acceptable to the Administrative Agent,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
               (vii) certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party;
               (viii) Reserved;
               (ix) favorable written opinion of Hogan Lovells US LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
               (x) a certificate, in form and substance acceptable to the
Administrative Agent, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, if qualified by
materiality, in all respects) and (z) since the Balance Sheet Date, and except
as disclosed to the Lenders in writing prior to the Closing Date, there shall
have been no change which has had or could reasonably be expected to have a
Material Adverse Effect;
               (xi) with respect to any Loan to be funded on the Closing Date,
if any, a duly executed Notice of Borrowing;
               (xii) with respect to any Loan to be funded on the Closing Date,
if any, a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds of the Loans to be disbursed
on the Closing Date;
               (xiii) certified copies of all consents, approvals,
authorizations, registrations and filings and orders required to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery and performance of the
Loan Documents by each Loan Party, and the validity and enforceability of the
Loan Documents against each Loan Party or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and

49



--------------------------------------------------------------------------------



 



no investigation or inquiry by any Governmental Authority regarding the Loans or
any transaction being financed with the proceeds thereof shall be ongoing;
               (xiv) Reserved;
               (xv) Reserved;
               (xvi) copies of (A) the internally prepared quarterly financial
statements of Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending on September 30, 2010, and (B) the audited consolidated
financial statements for Borrower and its Subsidiaries for the Fiscal Years
ending December 31, 2007, December 31, 2008 and December 31, 2009;
               (xvii) a duly completed and executed Compliance Certificate of
the Borrower, including pro forma calculations of the financial covenants set
forth in Article 6 hereof as of September 30, 2010;
               (xviii) Reserved;
               (xix) Reserved; and
               (xx) such other documents, certificates or information as the
Administrative Agent or the Required Lenders may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.
     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, if qualified by materiality, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), in each case before
and after giving effect thereto;
          (c) Reserved;
          (d) the Borrower shall have delivered the required Notice of
Borrowing, or, in the case of any Letter of Credit, any other notice required
pursuant to Section 2.23;
          (e) Reserved; and

50



--------------------------------------------------------------------------------



 



          (f) to the extent any Lender is a Defaulting Lender or a Potential
Defaulting Lender, at the time of such Loan or issuance of such Letter of
Credit, the cost or loss to the Issuing Bank or the Swingline Lender, as the
case may be, that would result therefrom is fully covered or eliminated by
(i) with respect to such Letter of Credit, (x) the LC Exposure of such
Defaulting Lender or Potential Defaulting Lender being reallocated among all
other Lenders that are Non-Defaulting Lenders in proportion with their Pro Rata
Share, but only to the extent that, after giving effect to such reallocation,
the Revolving Credit Exposure of each Non-Defaulting Lender does not exceed such
Non-Defaulting Lender’s Pro Rata Share of the Aggregate Revolving Commitment
Amount; and (y) to the extent that such LC Exposure of such Defaulting Lender or
Potential Defaulting Lender exceeds the amount that is permitted to be
reallocated pursuant to the immediately preceding clause (x), the Borrower
having provided cash collateral to the Administrative Agent to hold on behalf of
the Borrower, on terms and conditions reasonably satisfactory to the Issuing
Bank and the Administrative Agent, in an amount equal to such excess, (ii) with
respect to any Swingline Loan, the Borrower having provided cash collateral to
the Administrative Agent to hold on behalf of the Borrower, on terms and
conditions reasonably satisfactory to the Swingline Lender and the
Administrative Agent, in an amount equal to the Swingline Exposure of such
Defaulting Lender or Potential Defaulting Lender, or (iii) the Borrower making
other arrangements reasonably satisfactory to the Administrative Agent and the
Issuing Bank or the Swingline Lender, as applicable, in their reasonable
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender; provided that none of the foregoing will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender or Potential
Defaulting Lender to be a Non-Defaulting Lender.
     Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 3.2.
     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article 3, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender as follows:
     Section 4.1. Existence; Power. Each of the Loan Parties (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
in a case where a failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

51



--------------------------------------------------------------------------------



 



     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will be duly
executed and delivered by such Loan Party, and will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding on the Borrower or any
of its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien (other than Liens
permitted by Section 7.2) on any asset of the Borrower or any of its
Subsidiaries.
     Section 4.4. Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2009, and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended with
a written report thereon prepared by PriceWaterhouse Coopers and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2010 (the “Balance Sheet Date”), and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ending, certified by a Responsible Officer. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since the
Balance Sheet Date, and except as otherwise disclosed to the Lenders in writing
prior to the Closing Date, there has been no event, circumstance or condition
which has had or would reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Borrower or any other officer of the Borrower
having primary responsibility therefor, threatened against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have,

52



--------------------------------------------------------------------------------



 



either individually or in the aggregate, a Material Adverse Effect or (ii) which
in any manner draws into question the validity or enforceability of this
Agreement or any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5 or as could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or is required to register under, the
Investment Company Act of 1940, as amended.
     Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all Federal and
other material taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other material taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most

53



--------------------------------------------------------------------------------



 



recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
     Section 4.11. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than Liens permitted by
this Agreement. Except as could not reasonably be expected to result in a
Material Adverse Effect, all leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
     Section 4.12. Disclosure. None of the reports (including, without
limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished, including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements herein or
in any of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower, taken as a whole, in light of the
circumstances under which they were made, not materially misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that management of the Borrower believed to be reasonable at the time such
projected financial information was prepared (it being recognized by the
Administrative Agent and each Lender that projections as to future events are
not to be viewed as facts or guaranties of future performance, that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will be in fact
realized).

54



--------------------------------------------------------------------------------



 



     Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the knowledge of any Responsible Officer of the Borrower or
any other officer of the Borrower having primary responsibility therefor,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant unfair labor practice, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the knowledge of any Responsible
Officer of the Borrower or any other officer of the Borrower having primary
responsibility therefor, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower or any Subsidiary in, the jurisdiction of
incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
     Section 4.15. Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, the
Borrower and the Loan Parties, taken as a whole on a consolidated basis,
(a) will not be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code, as amended from time to time, (b) will
not be unable to pay its debts generally as such debts become due, or (c) will
not have an unreasonably small capital to engage in any business or transaction,
whether current or contemplated.
     Section 4.16. Reserved.
     Section 4.17. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
     Section 4.18. Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

55



--------------------------------------------------------------------------------



 



ARTICLE 5
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (which the Administrative Agent shall
forward to each Lender):
          (a) as soon as available and in any event, in the case of the
consolidated statements required hereunder only, within 120 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
and, when available and to the extent prepared for Strayer University, Inc.,
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and the related consolidated and, when available and to the
extent prepared for Strayer University, Inc., consolidating statements of
income, stockholders’ equity and cash flows (together with, in the case of
consolidated financial statements, all footnotes thereto) of the Borrower and
its Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and, in
the case of the consolidated financial statements only, reported on by
PriceWaterhouse Coopers or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statement of income and consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year (it being understood
that quarterly financial statements are not required to have footnote
disclosures and are subject to normal year-end adjustments);
          (c) as soon as available and in any event within 30 days after the end
of each calendar month, an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such calendar month (it being understood
that monthly financial statements are not required to have footnote disclosures
and are subject to normal year-end adjustments and will generally be in a form
prepared by the Borrower for internal use);

56



--------------------------------------------------------------------------------



 



          (d) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower;
          (e) within 60 days after the end of each Fiscal Year, a budget and
projection of the Borrower and its Subsidiaries for the next succeeding Fiscal
Year;
          (f) promptly after the same become publicly available, notice of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (g) not less than ten days following such change, written notice of
any change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or form of organization or (iv) in any Loan Party’s Federal Taxpayer
Identification Number; and
          (h) promptly following any request therefor by the Administrative
Agent, such other information regarding the results of operations, business
affairs and financial condition of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request.
     Section 5.2. Notices of Material Events.
          (a) The Borrower will furnish to the Administrative Agent prompt
written notice of the following (which the Administrative Agent shall forward to
each Lender):
               (i) the occurrence of any Default or Event of Default;
               (ii) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or, to the
knowledge of any Responsible Officer of the Borrower or any other officer of the
Borrower having primary responsibility therefor, affecting the Borrower or any
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect;
               (iii) the occurrence of any event or any other development by
which the Borrower or any of its Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
               (iv) the occurrence of any ERISA Event that alone, or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $500,000;

57



--------------------------------------------------------------------------------



 



               (v) the occurrence of any default or event of default, or the
receipt by Borrower or any of its Subsidiaries of any written notice of an
alleged default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries; and
               (vi) any other development that results in a Material Adverse
Effect.
          (b) Each notice delivered under this Section 5.2 shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect (a) its legal existence
and (b) its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, the loss of which could
reasonably be expected to result in a Material Adverse Effect, and will continue
to engage in the same business as presently conducted or such other businesses
that are reasonably related thereto; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, dissolution or
disposition permitted under Section 7.3 or Section 7.6.
     Section 5.4. Compliance with Laws, Etc; Maintenance of Licenses and
Accreditations. The Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including without
limitation, all Environmental Laws, ERISA, OSHA and rules, regulations and
requirements of the U.S. Department of Education (including any regulatory test
of financial responsibility), except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will, and will cause each of its
Subsidiaries to, maintain all licenses and accreditations required for the
operation of its business and properties, the loss of which could not reasonably
be expected to result in a Material Adverse Effect.
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of Federal
and other material tax liabilities, assessments and governmental charges
(including without limitation all tax liabilities and claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and

58



--------------------------------------------------------------------------------



 



inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required. All such inspections and examinations by the Administrative
Agent or any Lender shall be at the Borrower’s expense; provided, that so long
as no Event of Default exists, the Borrower shall only be required to reimburse
for one such inspection or examination each Fiscal Year.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty events excepted and (b) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to finance the repurchase of shares of the Capital
Stock of the Borrower, finance working capital needs and Permitted Acquisitions
and pay transactional expenses related thereto and for other general corporate
purposes of the Borrower and its Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulations T, U or X. Specifically, no part of the proceeds
of any Loan will be used to purchase or carry “margin stock” or to extend credit
to others for the purpose of purchasing or carrying “margin stock.” All Letters
of Credit will be used for general corporate purposes.
     Section 5.10. Intentionally Deleted.
     Section 5.11. Additional Subsidiaries. If any Domestic Subsidiary is
acquired or formed after the Closing Date, the Borrower will promptly notify the
Administrative Agent thereof and, within ten (10) Business Days after any such
Domestic Subsidiary is acquired or formed, will cause such Domestic Subsidiary
to become a Subsidiary Loan Party. A Domestic Subsidiary shall become an
additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement, accompanied by (i) all
other Loan Documents related thereto, (ii) certified copies of certificates or
articles of incorporation or organization, by-laws, membership operating
agreements, and other organizational documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and, to the extent
requested by the Administrative Agent, opinions of counsel comparable to those
delivered pursuant to Section 3.1, and (iii) such other documents as the
Administrative Agent may reasonably request. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligation under the Subsidiary
Guaranty Agreement except as otherwise provided in this Agreement. No Loan Party
shall form or acquire a Foreign Subsidiary after the date hereof without the
prior written consent of the Required Lenders. PEI shall not be required to
become a Subsidiary Loan Party so long as no further Investments are made
therein by the Borrower or any Subsidiary.

59



--------------------------------------------------------------------------------



 



ARTICLE 6
FINANCIAL COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 6.1. Minimum EBITDAError! Bookmark not defined.. The Borrower will
maintain, as of the last day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2010, Consolidated EBITDA for the period of two
consecutive Fiscal Quarters then ended of not less than $60,000,000.
     Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2010, an Interest Coverage Ratio of not less than 3.00 to 1.
     Section 6.3. Unrestricted Liquidity. The Borrower will maintain, at all
times, Unrestricted Liquidity of not less than $35,000,000.
     Section 6.4. Minimum Consolidated Tangible Net Worth. The Borrower will
maintain, as of the end of each calendar month, commencing with the calendar
month ending December 31, 2010, Consolidated Tangible Net Worth of not less than
$50,000,000.
ARTICLE 7
NEGATIVE COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 7.1. Indebtedness and Preferred Stock. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease

60



--------------------------------------------------------------------------------



 



Obligations, and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided, that such Indebtedness is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvements or extensions, renewals, and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof; provided further, that the
aggregate principal amount of such Indebtedness does not exceed $10,000,000 at
any time outstanding;
          (d) Indebtedness of the Borrower owing to any Subsidiary Loan Party
and of any Subsidiary owing to the Borrower or any other Subsidiary Loan Party;
          (e) Guarantees (i) by the Borrower or any Subsidiary Loan Party of
Indebtedness of any other Loan Party and by any Subsidiary of Indebtedness of
the Borrower or any Subsidiary Loan Party and (ii) by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party to the extent
constituting an Investment permitted pursuant to Section 7.4;
          (f) Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and the aggregate principal
amount of such Indebtedness permitted under this Section 7.1(f) shall not exceed
$5,000,000 outstanding at any time;
          (g) Indebtedness in respect of Hedging Obligations permitted by
Section 7.10; and
          (h) other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding.
          The Borrower will not, and will not permit any Subsidiary to, issue
any preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the 91st
day following the Revolving Commitment Termination Date.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired or, except:
          (a) Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.22 of this Agreement;
          (b) Permitted Encumbrances;

61



--------------------------------------------------------------------------------



 



          (c) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (d) purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 180 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the principal amount of the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;
          (e) Liens securing Indebtedness permitted pursuant to Section 7.1(f);
provided, that such Lien does not extend to any assets other than the assets of
the Person which becomes a Subsidiary after the date of this Agreement; and
          (f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
     Section 7.3. Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
(x) the Borrower is the surviving Person or (y) if the Borrower is not a party
to such merger, such Subsidiary is the surviving Person or the surviving Person
shall become a Subsidiary Loan Party pursuant to Section 5.11, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person or the surviving Person shall become a Subsidiary Loan Party
pursuant to Section 5.11, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party or in connection with a Disposition permitted
pursuant to Section 7.6 and (iv) PEI (subject to the provisions of Section 5.11
regarding Investments) and any other Subsidiary (other than a Subsidiary Loan
Party, subject to the following proviso) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, that ELP may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(y) the Borrower determines in good faith that ELP is no longer required or
necessary for the conduct of the business of the Borrower and (z) either
(I) upon dissolution, the assets of

62



--------------------------------------------------------------------------------



 



ELP become those of a Loan Party or (II) prior to dissolution, the assets of ELP
are subject to a Disposition permitted by Section 7.6; and provided, further,
that any merger permitted pursuant to this Section 7.3 involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.4.
     Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries); and provided that, notwithstanding anything to the contrary
contained in this Agreement, the Borrower shall not, and shall not permit any
Subsidiary Loan Party to, make any further Investments in PEI;
          (b) Permitted Investments;
          (c) Guarantees constituting Indebtedness permitted by Section 7.1;
          (d) Investments made by the Borrower in or to any Subsidiary Loan
Party and by any Subsidiary to the Borrower or in or to a Subsidiary Loan Party;
          (e) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $1,000,000 at any time;
          (f) repurchases of shares of Capital Stock and options to purchase
shares of Capital Stock of the Borrower, and provided, that for the purpose of
this clause (f) at the time such repurchase is made and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing nor
would occur and (ii) the Borrower would be in compliance with the financial
covenants contained in Article 6 (other than that contained in Section 6.4 with
respect to Consolidated Tangible Net Worth) on a pro forma basis;
          (g) Permitted Acquisitions;
          (h) Hedging Transactions permitted by Section 7.10;
          (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

63



--------------------------------------------------------------------------------



 



          (j) Investments consisting of receivables and notes received from
students in the ordinary course of business; and
          (k) Other Investments which in the aggregate do not exceed $5,000,000
in any Fiscal Year.
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not
wholly owned by the Borrower and other wholly owned Subsidiaries,
(iii) repurchases of shares of Capital Stock and options to purchase shares of
Capital Stock permitted by Section 7.4(f); provided, for the purpose of this
clause (iii) that no Default or Event of Default has occurred and is continuing
at the time such repurchase is made and the Borrower would be in compliance with
the financial covenants contained in Article 6 on a pro forma basis after giving
effect thereto; and (iv) cash dividends and distributions paid on the Capital
Stock of the Borrower; provided, for the purpose of this clause (iv) that at the
time such dividend or distribution is paid and after giving effect thereto
(x) no Default or Event of Default has occurred and is continuing nor would
occur and (y) the Borrower would be in compliance with the financial covenants
contained in Article 6 (other than that contained in Section 6.4 with respect to
Consolidated Tangible Net Worth) on a pro forma basis.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law)
(each, a “Disposition”), except:
          (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
          (b) the sale of inventory and Permitted Investments in the ordinary
course of business;
          (c) Dispositions permitted by Sections 7.3, 7.4 and 7.5;
          (d) leases, subleases, licenses or sublicenses of real or personal
property in the ordinary course of business, in each case that do not materially
interfere with the business of the Borrower and its Subsidiaries taken as a
whole;

64



--------------------------------------------------------------------------------



 



          (e) Dispositions of Permitted Investments for fair market value or
otherwise in connection with transactions not otherwise prohibited by this
Agreement;
          (f) so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, the Disposition of delinquent notes or
accounts receivable in the ordinary course of business of purposes of collection
only (and not for the purpose of any bulk sale, financing or securitization
transaction); and
          (g) any other Disposition in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Restricted Payments permitted by
Section 7.5 and any Investments permitted by Section 7.4, (d) customary
directors’ fees and expenses to Persons who are not otherwise employees of the
Borrower or any of its Subsidiaries, (e) employment agreements, employee benefit
and compensation plans, as determined in good faith by the board of directors or
senior management of the Borrower and (f) the payment of customary fees and
reimbursement of reasonable out-of- pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of the Borrower
and its Subsidiaries in the ordinary course of business.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases, licenses and other similar agreements restricting the
assignment thereof and (v) clause (a) shall not apply to negative pledge
covenants contained in any agreements relating to Indebtedness permitted to be
incurred pursuant to the provisions of this Agreement that (i) are not in any
respect more restrictive than the restrictions contained in this Agreement and
(ii) do not prohibit the granting of Liens to secure the Obligations.

65



--------------------------------------------------------------------------------



 



     Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (each such transaction, a “Sale and Leaseback Transaction”), unless
such Sale and Leaseback Transaction is otherwise permitted by Sections 7.1 and
7.6.
     Section 7.10. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any Capital Stock or any
Indebtedness (excluding Indebtedness of the Borrower or its Subsidiaries under
this Agreement and the other Loan Documents or as permitted to be incurred
pursuant to this Agreement) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.
     Section 7.11. Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders under (a) its certificate
of incorporation, bylaws or other organizational documents or (b) Contractual
Obligations evidencing, governing, securing or otherwise related to Material
Indebtedness.
     Section 7.12. Intentionally Deleted.
     Section 7.13. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.
ARTICLE 8
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

66



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
(including any Compliance Certificate) shall prove to be incorrect in any
material respect (or, if qualified by materiality, then in all respects) when
made or deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1(a), 5.1(b), 5.1(c) (and, in the case of
Section 5.1(c) only, such failure remains unremedied for 5 days after the date
when the applicable statements are due), 5.2(a)(i), or 5.3(a) (with respect to
the Borrower’s or any Loan Party’s existence) or Articles 6 or 7; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
          (f) intentionally deleted; or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof (other than customary
non-default mandatory prepayment requirements associated with asset sales,
casualty events or equity issuances); or
          (h) the Borrower or any Subsidiary Loan Party shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar

67



--------------------------------------------------------------------------------



 



official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary Loan Party or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Loan Party or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or
          (k) an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or
          (1) any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
          (p) intentionally deleted; or
          (q) any “Event of Default” shall have occurred and be continuing under
any other Loan Document;

68



--------------------------------------------------------------------------------



 



     then, and in every such event (other than an event with respect to the
Borrower described in clause (h) or (i) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or
(i) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
ARTICLE 9
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

69



--------------------------------------------------------------------------------



 



     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall

70



--------------------------------------------------------------------------------



 



be entitled to refrain from such act or taking such act, unless and until it
shall have received instructions from such Lenders, and the Administrative Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed in good faith by it to be genuine and to have been
signed, sent or made by the proper Person. The Administrative Agent may also
rely upon any statement made to it orally or by telephone and believed in good
faith by it to be made by the proper Person and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or not taken
by it in accordance with the advice of such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor

71



--------------------------------------------------------------------------------



 



Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
     Section 9.8. Authorization to Execute other Loan Documents.
          (a) Each Lender authorizes the Administrative Agent to enter into each
of the Loan Documents to which it is a party and to take all action contemplated
by such Loan Documents. Each Lender agrees (except to the extent provided in
Section 9.7(b) following the resignation of the Administrative Agent) that no
Lender, other than the Administrative Agent acting on behalf of all Lenders,
shall have the right individually to seek to realize upon the security granted
by any Loan Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Lenders, upon the terms of the Loan Documents. Each Lender further
authorizes the Administrative Agent, and, at the request of the Borrower, the
Administrative Agent shall, release any Subsidiary Loan Party from its
obligations under the Subsidiary Guaranty Agreement in connection with any sale,
liquidation or dissolution of such Subsidiary Loan Party; provided, that such
sale, liquidation or dissolution is otherwise permitted under the Loan
Documents.
          (b) In the event that any collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such collateral in favor
of the Administrative Agent on behalf of the Lenders.

72



--------------------------------------------------------------------------------



 



     Section 9.9. Benefits of Article 9. None of the provisions of this Article
9 (other than the Borrower consent rights provided in Section 9.7(a) or the
Borrower rights to guaranty release as provided in Section 9.8) shall inure to
the benefit of the Borrower or of any Person other than Administrative Agent and
each of the Lenders and their respective successors and permitted assigns.
Accordingly, neither the Borrower nor any Person other than Administrative Agent
and the Lenders (and their respective successors and permitted assigns) shall be
entitled to rely upon, or to raise as a defense, the failure of the
Administrative Agent or any Lenders to comply with the provisions of this
Article 9.
     Section 9.10. Titled Agents. Each Lender and each Loan Party agrees that
any documentation agent or syndication agent or any other titled agent, in such
capacity, shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Book Managers or Arrangers or other titled agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
ARTICLE 10
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, return
receipt requested, or sent by telecopy, as follows:

     
          To the Borrower:
  Strayer Education, Inc.
1100 Wilson Boulevard
Suite 2500
Arlington, Virginia 22209
Attention: Mark Brown, Executive Vice
President and Chief Financial Officer
Telecopy Number: (703) 527-0112
 
   
          With a copy to:
  Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attention: Gordon Wilson, Esquire
Telecopy Number: (202) 637-5910

73



--------------------------------------------------------------------------------



 



     
          To the Administrative Agent or Swingline Lender:
  SunTrust Bank
120 E. Baltimore Street
25th Floor
Baltimore, Maryland 21202
Attention: Paul Deerin, Vice President
Telecopy Number: (410) 986-1927
 
   
          With a copy to:
  Hunton & Williams LLP
1751 Pinnacle Drive
Suite 1700
McLean, Virginia 22102
Attention: Kevin F. Hull, Esquire
Telecopy Number: (703) 714-7410
 
   
          With a copy to:
  SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Douglas Weltz
Telecopy Number: (404) 221-2001
 
   
          To the Issuing Bank:
  SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Phil Acuff
Telecopy Number: (404) 588-8129
 
   
          To the Swingline Lender:
  SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Mr. Douglas Weltz
Telecopy Number: (404) 221-2001
 
   
          To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Assumption Agreement executed by such Lender

          (b) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery; provided, that notices delivered
to the Administrative Agent, the Issuing Bank or the Swingline Bank shall not be
effective until actually received by such party at its address specified in this
Section 10.1.

74



--------------------------------------------------------------------------------



 



          (c) Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower or any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower or the applicable Loan Party and the Required
Lenders or the Borrower or the applicable Loan Party and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby (provided, however, that only the
consent of the Required Lenders shall be necessary to (A) amend the definition
of “Default Interest” or waive any obligation of the Borrower to pay (1) Default
Interest or (2) Letter of Credit fees by an additional 2% per annum pursuant to
the last sentence of Section 2.15(c) or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or LC Disbursement
or to

75



--------------------------------------------------------------------------------



 



reduce any fee payable hereunder), (iii) postpone the date fixed for any payment
of any principal of, or interest on, any Loan or LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.22(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release the Borrower or any guarantor (subject to
the provisions of Section 9.8(a)) or limit the liability of the Borrower under
the Loan Documents or any such guarantor under any guaranty agreement, without
the written consent of each Lender, (vii) release all or substantially all
collateral (if any) securing any of the Obligations, without the written consent
of each Lender, (viii) subordinate the Loans to any other Indebtedness without
the consent of all Lenders, or (ix) increase the aggregate of all Commitments
without the consent of all of the Lenders; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Bank or the Issuing Bank
without the prior written consent of such Person. Notwithstanding anything to
the contrary contained herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and provided that a Defaulting Lender shall have the
right to approve or disapprove any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects
such Defaulting Lender more adversely than other affected Lenders.
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.
     Section 10.3. Expenses: Indemnification.
          (a) The Borrower shall pay (i) all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all documented out-of- pocket costs and expenses
(including, without limitation, the reasonable documented fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection

76



--------------------------------------------------------------------------------



 



with this Agreement, including its rights under this Section 10.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. The Borrower shall pay to the Administrative Agent or the Arranger, as
applicable, all fees due from time to time under the Fee Letter.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) constitute
amounts in respect of Excluded Taxes.
          (c) The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes (other than Excluded Taxes) with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or

77



--------------------------------------------------------------------------------



 



the Swingline Lender, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect,

78



--------------------------------------------------------------------------------



 



the principal outstanding balance of the Loans and Revolving Credit Exposure of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required (x) for
assignments to a Person that is not a Lender with a Commitment or an Affiliate
of a Lender or an Approved Fund and (y) for assignments by Defaulting Lenders;
and
                    (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Credit Commitments.
               (iv) Assignment and Assumption. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(e) if such assignee is a Foreign Lender.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.

79



--------------------------------------------------------------------------------



 



     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 10.4, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Bank or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the

80



--------------------------------------------------------------------------------



 



following to the extent affecting such Participant: (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date fixed for any payment of
any principal of, or interest on, any Loan or LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.22(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor (subject to the provisions of
Section 9.8(a)) or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the Guaranty Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations. Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20,
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.21(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5. Governing Law: Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia. EACH LOAN
DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.

81



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Eastern District of Virginia, Alexandria Division, and of
any state court of the Commonwealth of Virginia sitting in Fairfax County,
Virginia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Virginia state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each patty to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Setoff.
          (a) In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank and any Affiliate

82



--------------------------------------------------------------------------------



 



thereof shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) owned by the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank or such Affiliate to or for the credit or the account of
the Borrower against any and all Obligations held by such Lender or the Issuing
Bank or such Affiliate, as the case may be, irrespective of whether such Lender
or the Issuing Bank or such Affiliate shall have made demand hereunder and
although such Obligations may be unmatured. The setoff rights provided in this
Section 10.7 shall not apply to funds held by or on behalf of the Borrower and
its Subsidiaries in trust for other persons, including, without limitation,
funds received under the Title IV, HEA Programs that are held in trust for the
beneficiaries provided under 34 C.F.R. 668.161(b). Each Lender and the Issuing
Bank agree promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender and the Issuing Bank or
any Affiliate thereof, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.
          (b) To the extent that any payment by or on behalf of any Loan Party
is made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar debtor relief laws or
otherwise, then (i) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and the Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Issuing Bank under clause
(ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

83



--------------------------------------------------------------------------------



 



     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy or by email, in pdf format, shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.19, 2.20, 2.21. and 10.3 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to maintain the confidentiality of any
information provided to it by the Borrower or any Subsidiary, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to

84



--------------------------------------------------------------------------------



 



the Administrative Agent, the Issuing Bank, any Lender or any Related Party of
any of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations, or (vii) with the
consent of the Borrower. Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
     Section 10.15. Publicity. With the prior written consent of the Borrower,
the Administrative Agent or any Lender may publish customary advertising
material relating to the

85



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement and the Loan Documents using the
Borrower’s name, logos or trademarks.
(remainder of page left intentionally blank)

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:

STRAYER EDUCATION, INC., a
Maryland corporation
      By:   /s/ Mark C. Brown         Name:   Mark C. Brown        Title:  
Chief Financial Officer     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

SUNTRUST BANK
as Administrative Agent, as Issuing Bank and as Swingline Lender
      By   /s/ Paul Deerin         Name:   Paul Deerin         Title:   Vice
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            LENDERS:

SUNTRUST BANK
as Lender
      By   /s/ Paul Deerin         Name:   Paul Deerin         Title:   Vice
President   

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Lender
      By   /s/ Michael D. Brannan         Name:   Michael D. Brannan       
Title:   Senior Vice President   

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN FOR THE LOANS AND
APPLICABLE PERCENTAGE

                          Applicable Margin                 for Eurodollar Loans
  Applicable   Applicable Pricing       and Index Rate   Margin for Base  
Percentage for Level   Leverage Ratio   Loans   Rate Loans   Commitment Fee
I
  Less than 1.00:1   1.750% per annum   1.750% per annum   0.300% per annum
II
  Greater than or equal to 1.00:1.00 but less than 1.50:1.00   2.000% per annum
  2.000% per annum   0.350% per annum
III
  Greater than or equal to 1.50:1.00   2.250% per annum   2.250% per annum  
0.400% per annum

Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

          Lender     Revolving Commitment Amount  
SunTrust Bank
  $ 50,000,000  
Bank of America, N.A.
  $ 50,000,000  
 
     
Total
  $ 100,000,000  
 
     

Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
ENVIRONMENTAL MATTERS
None.
Schedule 4.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES

                  Jurisdiction of   Type of     Name of Subsidiary  
Organization   Organization   Ownership
Strayer University, Inc.*
  MD   Corporation   100% of the equity interest held by Strayer Education, Inc.
Education Loan Processing, Inc.*
  VA   Corporation   100% of the equity interest held by Strayer Education, Inc.
Professional Education, Inc.
  MD   Corporation   100% of the equity interest held by Strayer Education, Inc.

Note: Asterisk (“*”) indicates each Subsidiary that is a Subsidiary Loan Party.
Schedule 4.14

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OUTSTANDING INDEBTEDNESS
None.
Schedule 7.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS
None.
Schedule 7.2

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
EXISTING INVESTMENTS
1. Vanguard Short-Term Tax Exempt Fund Admiral Shares valued at approximately
$12.4 million.
2. See Schedule 4.14.
Schedule 7.4

 



--------------------------------------------------------------------------------



 



Exhibit A
REVOLVING CREDIT NOTE

  $50,000,000   Arlington, Virginia     January 3, 2011

     FOR VALUE RECEIVED, the undersigned, STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to BANK OF AMERICA, N.A., a
national banking association (the “Lender”) or its registered assigns, at the
Payment Office (as defined in the Revolving Credit Agreement, dated as of
January 3, 2011, among the Borrower, the Lenders from time to time party thereto
and SunTrust Bank, as Administrative Agent for the Lenders, as Issuing Bank and
as Swingline Lender, as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings given to such terms in
the Credit Agreement) on the Revolving Commitment Termination Date, the lesser
of the principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000) or the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay the documented, out-of-pocket costs of collection of the
Lender, in accordance with Section 10.3 of the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. THIS REVOLVING
CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES

 



--------------------------------------------------------------------------------



 



THEREOF) OF THE COMMONWEALTH OF VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
[SIGNATURE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
signed by its duly authorized representative all as of the day and year first
above written.

            STRAYER EDUCATION, INC., a
Maryland corporation
      By:           Name:   Mark C. Brown        Title:   Chief Financial
Officer     

Signature Page to Revolving Note

 



--------------------------------------------------------------------------------



 



Exhibit D
SWINGLINE NOTE

      $10,000,000   Arlington, Virginia
January 3, 2011

     FOR VALUE RECEIVED, the undersigned, STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK, a Georgia
banking corporation (the “Swingline Lender”) or its registered assigns, at the
Payment Office (as defined in the Revolving Credit Agreement, dated as of
January 3, 2011, among the Borrower, the Lenders from time to time party thereto
and SunTrust Bank, as Administrative Agent for the Lenders, as Issuing Bank and
as Swingline Lender, as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings given to such terms in
the Credit Agreement), on the Revolving Commitment Termination Date, the lesser
of the principal sum of TEN MILLION DOLLARS AND NO/100 ($10,000,000) or the
aggregate unpaid principal amount of all Swingline Loans made by the Swingline
Lender to the Borrower pursuant to the Credit Agreement, in lawful money of the
United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay the documented, out-of-pocket
costs of collection of the Lender, in accordance with Section 10.3 of the Credit
Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.
     This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified. THIS
SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
COMMONWEALTH OF VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

 



--------------------------------------------------------------------------------



 



[SIGNATURE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be
signed by its duly authorized representative all as of the day and year first
above written.

            STRAYER EDUCATION, INC., a
Maryland corporation
      By:           Name:   Mark C. Brown        Title:   Chief Financial
Officer     

Signature Page to Swingline Note

 



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Revolving Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:  
                                                                                
 
       
2.
  Assignee:  
                                                                                
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Strayer Education, Inc.
 
       
4.
  Administrative Agent:   SunTrust Bank., as the administrative agent under the
Credit Agreement

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   Revolving Credit Agreement dated as of January 3, 2011
among Strayer Education, Inc., a Maryland corporation, the Lender parties
thereto, and SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline
Lender.
 
       
6.
  Assigned Interest:    

                  Aggregate Amount of         Commitment/Loans for all   Amount
of Commitment/   Percentage Assigned of Lenders   Loans Assigned  
Commitment/Loans2
$
  $         %  
$
  $         %  
$
  $         %  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



          [Consented to and]3 Accepted:

SUNTRUST BANK., as Administrative Agent
      By:           Title:                [Consented to:]4

STRAYER EDUCATION, INC.
      By:           Title:               

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STRAYER EDUCATION, INC. CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Domestic Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) and (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
(v) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,

 



--------------------------------------------------------------------------------



 



fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of Virginia.

 



--------------------------------------------------------------------------------



 



Exhibit F
SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT dated as of January 3, 2011, among each
of the Subsidiaries listed on Schedule I hereto (each such Subsidiary
individually, a “Guarantor,” and collectively, the “Guarantors”) of STRAYER
EDUCATION, INC., a Maryland corporation (the “Borrower”) and SUNTRUST BANK, a
Georgia banking corporation, as administrative agent (the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement referred to below).
     Reference is made to the Revolving Credit Agreement dated as of January 3,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and SunTrust Bank, as Administrative Agent, as Issuing
Bank and as Swingline Lender. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank
has agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors is a Domestic Subsidiary of the Borrower and
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders, and the issuance of the Letters of Credit by the Issuing
Bank. The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Guarantors of a Subsidiary Guaranty Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit, the Guarantors are
willing to execute this Subsidiary Guaranty Agreement (as amended, modified or
supplemented from time to time, this “Agreement”).
     Accordingly, the parties hereto agree as follows:
     Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (i) the due and punctual payment of all Obligations, including without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including reasonable, documented, out-of-pocket fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding), of the Loan Parties to
the Administrative Agent and the Lenders under the Credit Agreement and the

1



--------------------------------------------------------------------------------



 



other Loan Documents; (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; (iii) the due and punctual
payment and performance of all Hedging Obligations of any Loan Party entered
into with a counterparty that is a Lender or an Affiliate of a Lender or was a
Lender or an Affiliate of a Lender at the time the applicable Hedging
Transaction was entered into (each such person, a “Specified Hedge Provider”);
and (iv) the due and punctual payment and performance of all Treasury Management
Obligations entered into with a counterparty that is a Lender or an Affiliate of
a Lender or was a Lender or an Affiliate of a Lender at the time such Treasury
Management Obligation was entered into (each such person, a “Specified Treasury
Management Provider”; the Administrative Agent, the Lenders, the Issuing Bank,
each Specified Hedge Provider, and each Specified Treasury Management Provider,
collectively, the “Guaranteed Parties,” and each individually a “Guaranteed
Party”) (all the monetary and other obligations referred to in the preceding
clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Guaranteed Party to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrower or any
other Guarantor under the provisions of any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider (each such document, a “Hedging Document”),
(iii) the failure of any Guaranteed Party to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions of any instruments, agreements or documents
executed in connection with a Treasury Management Obligation entered into with a
Specified Treasury Management Provider (each such document, a “Treasury
Document”), (iv) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, Hedging Document, Treasury Document or any guarantee or any other
agreement, including with respect to any other Guarantor under this Agreement,
or (v) the failure to perfect any security interest in, or the release of, any
of the security held by or on behalf of the Administrative Agent or any Lender.
     Section 3. Reserved.
     Section 4. Guaranty of Payment. Each Guarantor further agrees that its
guaranty constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Guaranteed Party to any of the

2



--------------------------------------------------------------------------------



 



security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any
Guaranteed Party in favor of the Borrower or any other Person.
     Section 5. No Discharge or Diminishment of Guaranty. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations or pursuant to Section 13 hereof),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Guaranteed Party to
assert any claim or demand or to enforce any remedy under the Credit Agreement
except to the extent otherwise provided by applicable law, any other Loan
Document, Hedging Document, Treasury Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to the extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations or pursuant to
Section 13 hereof).
     Section 6. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the indefeasible payment in full in cash
of the Guaranteed Obligations. The Administrative Agent and the Guaranteed
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any other Loan Party
or any other guarantor, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Guaranteed Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrower or any other Guarantor or guarantor, as the case
may be, or any security. Each Guarantor hereby waives all rights afforded such
Guarantor under Sections 49-25 and 49-26 of the Code of Virginia (1950), as
amended.
     Section 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the

3



--------------------------------------------------------------------------------



 



Guaranteed Parties in cash the amount of such unpaid and overdue Obligation.
Upon payment by any Guarantor of any sums to the Administrative Agent, all
rights of such Guarantor against any Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Guaranteed Obligations. In
addition, any indebtedness of any Loan Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior payment in
full in cash of the Guaranteed Obligations; provided, however, that so long as
no Event of Default shall exist, any Guarantor may seek, accept and retain
payments by any other Loan Party of principal and interest in connection with
such indebtedness. If any amount shall erroneously be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Administrative Agent and the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.
     Section 8. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Guaranteed Parties will have any duty to advise any
of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
     Section 9. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 7), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Guaranteed Party under this Agreement,
the Borrower shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.
     Section 10. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 7) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Guaranteed Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 9, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 23, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this

4



--------------------------------------------------------------------------------



 



Section 10 shall be subrogated to the rights of such Claiming Guarantor under
Section 9 to the extent of such payment.
     Section 11. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 9 and Section 10 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
     Section 12. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
     Section 13. Termination. The guarantees made hereunder (i) shall terminate
without the necessity of any further action by any party hereto when all the
Guaranteed Obligations (other than those Guaranteed Obligations relating to the
Hedging Obligations or the Treasury Management Obligations and those indemnities
and other similar contingent obligations for which no claim has been made and
which are unknown and not calculable at the time of termination) have been paid
in full in cash and the Guaranteed Parties have no further commitment to lend
under the Credit Agreement, the LC Exposure has been reduced to zero and the
Issuing Bank has no further obligation to issue Letters of Credit under the
Credit Agreement and (ii) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Lender or any Guarantor upon
the bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.
Furthermore, upon release of any Guarantor in accordance with Section 9.8(a) of
the Credit Agreement, such Guarantor shall be released automatically from its
obligations under this Agreement without the necessity of any further action by
any party hereto. In connection with the foregoing, the Administrative Agent
shall execute and deliver to such Guarantor or Guarantor’s designee, at such
Guarantor’s expense, any documents or instruments which such Guarantor shall
reasonably request from time to time to evidence such termination and release.
     Section 14. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective permitted successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Guaranteed Parties, and their respective permitted successors and assigns,
except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). This Agreement shall be construed as a separate agreement with

5



--------------------------------------------------------------------------------



 



respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.
     Section 15. Waivers; Amendment.
     (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Guarantor on the one hand and the Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder, or under any
Loan Document, Hedging Document, or Treasury Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights of the Administrative Agent hereunder and of the Guaranteed
Parties under the other Loan Documents, the Hedging Documents and the Treasury
Document, as applicable, are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) below,
and then such waiver and consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any
Guarantor in any case shall entitle such Guarantor to any other or further
notice in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
     Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
     Section 17. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or any subsequent address
described in a written notice given as provided in Section 10.1 of the Credit
Agreement.
     Section 18. Survival of Agreement; Severability.
     (a) All covenants, agreements representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or the other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the Lenders and shall survive the making by the Lenders of the Loans
and the issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by any of them or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any other fee or amount

6



--------------------------------------------------------------------------------



 



payable under this Agreement or any other Loan Document is outstanding and
unpaid or the LC Exposure does not equal zero and as long as the Commitments
have not been terminated.
     (b) In the event one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     Section 19. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 14), and shall become
effective as provided in Section 14. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.
     Section 20. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
     Section 21. Jurisdiction; Consent to Service of Process.
     (a) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any of the United
States District Court of the Eastern District of Virginia, Alexandria Division,
and of any state court of the Commonwealth of Virginia sitting in Fairfax
County, Virginia, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan Document
or any Hedging Document or any Treasury Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Virginia state court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against any Guarantor or its properties in the courts of any jurisdiction.
     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
Virginia state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

7



--------------------------------------------------------------------------------



 



     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 17. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     Section 22. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, HEDGING
DOCUMENT OR TREASURY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE HEDGING DOCUMENTS OR THE TREASURY
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 22.
     Section 23. Additional Guarantors. Upon the occurrence of certain events
and on the terms and conditions set forth and described in Section 5.11 of the
Credit Agreement, certain other Domestic Subsidiaries of the Borrower may become
Guarantors for purposes hereof and become a party hereto by executing and
delivering to the Administrative Agent an instrument in the form of Annex I
(each, a “Joinder Agreement”). Upon execution and delivery after the date hereof
by the Administrative Agent and such Domestic Subsidiary of a Joinder Agreement,
such Domestic Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
     Section 24. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party and the Issuing Bank are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guaranteed Party or the Issuing Bank to or for the credit or the account
of any Guarantor against any or all the obligations of such Guarantor now or
hereafter existing under this Agreement, the other Loan Documents, the Hedging
Documents or the Treasury Documents held by such Guaranteed Party or the Issuing
Bank, irrespective of whether or not such Person shall have made any demand
under this Agreement or any other Loan Document, Hedging Document or Treasury
Document, and although such obligations may be unmatured. The setoff rights
provided in this Section 24 shall not apply to funds held by or on behalf of any
Guarantor in trust for other persons, including, without limitation, funds
received

8



--------------------------------------------------------------------------------



 



under the Title IV, HEA Programs that are held in trust for the beneficiaries
provided under 34 C.F.R. 668.161(b). The rights of each Guaranteed Party and the
Issuing Bank under this Section 24 are in addition to other rights and remedies
(including other rights of setoff) which such Guaranteed Party or the Issuing
Bank, as the case may be, may have.
     Section 25. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Guaranteed Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) to be avoidable
or unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Guaranteed Parties) to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation including, without limitation,
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”. To the extent set forth in Section 25(a) (i), (ii), and
(iii), but only to the extent that the Guaranteed Obligations would otherwise be
subject to avoidance or found unenforceable under the Avoidance Provisions, if
any Guarantor is not deemed to have received valuable consideration, fair value
or reasonably equivalent value for the Guaranteed Obligations, or if the
Guaranteed Obligations would render such Guarantor insolvent, or leave such
Guarantor with an unreasonably small capital to conduct its business, or

9



--------------------------------------------------------------------------------



 



cause such Guarantor to have incurred debts (or to have intended to have
incurred debts) beyond its ability to pay such debts as they mature, in each
case as of the time any of the Guaranteed Obligations are deemed to have been
incurred under the Avoidance Provisions and after giving effect to the
contribution by such Guarantor, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the
Guaranteed Parties), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.
     (c) This Section 25 is intended solely to preserve the rights of the
Administrative Agent and the Guaranteed Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 25 as against the Administrative Agent or Guaranteed Parties that would
not otherwise be available to such Person under the Avoidance Provisions.
(Signatures on following page)

10



--------------------------------------------------------------------------------



 



    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            STRAYER UNIVERSITY, INC.,
a Maryland corporation
      By:           Name:   Mark C. Brown        Title:   Executive Vice
President        EDUCATION LOAN PROCESSING, INC.,
a Virginia corporation
      By:           Name:   Mark C. Brown        Title:   Treasurer       
SUNTRUST BANK, as
Administrative Agent
      By:           Name:   Paul Deerin       Title:   Vice President    

          Acknowledged and agreed to:

STRAYER EDUCATION, INC., a Maryland corporation
      By:           Name:   Mark C. Brown        Title:   Chief Financial
Officer       

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT
Guarantor(s)

      Guarantors   Address
 
   
STRAYER UNIVERSITY, INC.,
a Maryland corporation
  Strayer University, Inc.
1100 Wilson Boulevard
Suite 2500
Arlington, Virginia 22209
Attention: Mark Brown, Executive Vice President
and Chief Financial Officer
Telecopy Number: (703) 527-0112
 
   
EDUCATION LOAN PROCESSING, INC.,
a Virginia corporation
  Education Loan Processing, Inc.
1100 Wilson Boulevard
Suite 2500
Arlington, Virginia 22209
Attention: Mark Brown, Executive Vice President
and Chief Financial Officer
Telecopy Number: (703) 527-0112

Schedule I

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO THE
SUBSIDIARY GUARANTY AGREEMENT
     SUPPLEMENT NO. [      ] dated as of [                         ], to the
Subsidiary Guaranty Agreement (the “Guaranty Agreement”) dated as of January 3,
2011, among each of the Subsidiaries listed on Schedule I thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
STRAYER EDUCATION, INC., a Maryland corporation (the “Borrower”) and SUNTRUST
BANK, a Georgia banking corporation, as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
     A. Reference is made to the Revolving Credit Agreement dated as of
January 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and SunTrust Bank, as Administrative Agent, as
Issuing Bank and as Swingline Lender.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Pursuant to Section 5.11 of the Credit Agreement, certain Domestic
Subsidiaries of the Borrower required to enter into the Guaranty Agreement as a
Guarantor after the Closing Date. Section 23 of the Guaranty Agreement provides
that such Domestic Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Domestic Subsidiary of the Borrower (the “New
Guarantor”), is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     Section 1. In accordance with Section 23 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it (but not the other Guarantors) as a Guarantor thereunder are true and correct
in all material respects (or, if qualified by materiality, in all respects) on
and as of the date hereof. Each reference to a Guarantor in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



     Section 2. The New Guarantor represents and warrants to the Administrative
Agent and the Guaranteed Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
     Section 3. This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     Section 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
     Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
     Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.
     Section 8. The New Guarantor agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable, documented, disbursements and other
charges of outside counsel for the Administrative Agent, in accordance with
Section 10.3(a) of the Credit Agreement.
(Signatures on following page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [NAME OF NEW GUARANTOR]
      By:           Name:           Title:           Address:        

            SUNTRUST BANK, as
Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906
To Whom It May Concern:
     Reference is made to the Revolving Credit Agreement dated as of January 3,
2011 (as amended, modified or supplemented and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline
Lender. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Notice of Revolving Borrowing, and the
Borrower hereby requests a Revolving Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Revolving Borrowing requested hereby:
          (A) Aggregate principal amount of Revolving Borrowing1:
          (B) Date of Revolving Borrowing (which is a Business Day):
          (C) Type of Revolving Loans comprising such Borrowing2:
          (D) Interest Period3:
          (E) Location and number of Borrower’s account to which proceeds of
Revolving Borrowing are to be disbursed:
 

1   In the case of a Eurodollar Borrowing, not less than $1,000,000 or a larger
multiple of $1,000,000; in the case of a Base Rate Borrowing or an Index Rate
Borrowing, not less than $1,000,000 or a larger multiple of $500,000.   2  
Eurodollar Borrowing, Index Rate Borrowing or Base Rate Borrowing.   3   Which
must comply with the definition of “Interest Period” and end not later than the
Revolving Commitment Termination Date.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Section 3.2 of the Credit Agreement are satisfied.

            Very truly yours,





STRAYER EDUCATION, INC., a Maryland
corporation
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906
To Whom It May Concern:
     Reference is made to the Revolving Credit Agreement dated as of January 3,
2011 (as amended, modified or supplemented and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline
Lender. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Notice of Swingline Borrowing, and the
Borrower hereby requests a Swingline Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Swingline Borrowing requested hereby:
          (A) Aggregate principal amount of Swingline Loan1:
          (B) Date of Swingline Loan (which is a Business Day):
          (C) Account of the Borrower to which the proceeds of such Swingline
Loan should be credited:
 

1   Not less than $100,000 or a larger multiple of $50,000.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Section 3.2 of the Credit Agreement are satisfied.

            Very truly yours,



STRAYER EDUCATION, INC., a Maryland
corporation
      By:         Name:         Title:        

Signature Page to Notice of Conversion/Continuation

 



--------------------------------------------------------------------------------



 



Exhibit 2.8
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001
To Whom It May Concern:
     Reference is made to the Revolving Credit Agreement dated as of January 3,
2011 (as amended, modified or supplemented and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent, Issuing Bank and Swingline
Lender. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Conversion/Continuation, and the Borrower,
hereby requests the [conversion/continuation] of a Borrowing under the Credit
Agreement, and in that connection the undersigned specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:
          (A) Borrowing to which this request applies1:
          (B) Effective date of election (which is a Business Day):
          (C) Whether the resulting Borrowing is to be a Base Rate Borrowing, an
Index Rate Borrowing or a Eurodollar Borrowing:
          (D) Interest Period2:
 

1   If different options are being elected with respect to different portions
thereof, indicate the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (C) and (D) hereof also shall be specified for each resulting
Borrowing).   2   To be completed by the undersigned if such Borrowing is a
Eurodollar Borrowing. Such period shall be a period contemplated by the
definition of “Interest Period” in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



            Very truly yours,



STRAYER EDUCATION, INC.,
a Maryland corporation
      By:         Name:         Title:        

Signature Page to Notice of Conversion/Continuation





--------------------------------------------------------------------------------



 



Exhibit 5.1(d)
Covenant Compliance Certificate
     In connection with the terms of the Revolving Credit Agreement, dated as of
January 3, 2011 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among Strayer Education, Inc., a Maryland corporation (the
“Borrower”), SunTrust Bank, a Georgia banking corporation (the “Administrative
Agent”), and each Lender that is, or may become, a party thereto, the
undersigned certifies that the following information is true and correct, in all
material respects, as of the date of this Covenant Compliance Certificate:
1. No Default or Event of Default has occurred and is continuing.
2. For purposes of calculating the Applicable Margin and the Applicable
Percentage, the Leverage Ratio for the period of four consecutive Fiscal
Quarters ended on                      was       to 1, calculated as set forth
on Schedule 1.
3. Consolidated EBITDA for the period of two consecutive Fiscal Quarters ended
on                      was $                    , calculated as set forth on
Schedule 2, and exceeds the level required by Section 6.1 of the Credit
Agreement.
4. The Interest Coverage Ratio for the period of four consecutive Fiscal
Quarters ended on                      was       to 1, calculated as set forth
on Schedule 3, and exceeds the level required by Section 6.2 of the Credit
Agreement.
5. Unrestricted Liquidity as of                      was $          , calculated
as set forth on Schedule 4, and exceeds the level required by Section 6.3 of the
Credit Agreement.
[SIGNATURE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     Capitalized terms used in this Covenant Compliance Certificate shall have
the same meanings as those assigned to them in the Credit Agreement. The
foregoing is true and correct, in all material respects, as of
                    , 201   .
     Dated as of                           , 201  .

              STRAYER EDUCATION, INC.,     a Maryland corporation
 
       
 
  By:              
 
  Name:              
 
  Title:              

Covenant Compliance Certificate Signature Page

2



--------------------------------------------------------------------------------



 



Exhibit 5.1(d)
Schedule 1
Leverage Ratio

             
1.
  Consolidated Total Debt        
 
           
 
  (a) Borrowed money   $                       
 
           
 
           
 
  (b) Obligations evidenced by bonds, debentures,
notes or other similar instruments   $                       
 
           
 
           
 
  (c) Deferred purchase price obligations (other than trade payables incurred in
the ordinary course of business, provided that such trade payables which are
overdue by 120 days shall be included except to the extent that such trade
payables are being disputed in good faith and by appropriate measures)   $
                      
 
           
 
           
 
  (d) Obligations under any conditional sale or other
title retention agreement   $                       
 
           
 
           
 
  (e) Capital Lease Obligations   $                       
 
           
 
           
 
  (f) Obligations for letters of credit, acceptances or similar extensions of
credit   $                       
 
           
 
           
 
  (g) Guaranties of Indebtedness of the types in the foregoing (a) through (f)  
$                       
 
           
 
           
 
  (h) Indebtedness of a third party secured by any Lien   $                     
 
 
           
 
           
 
  (i) Preferred or common stock or similar equity interests subject to mandatory
sinking fund payments, redemption or acceleration on equity (other than
voluntary repurchases of shares and the exercise of options permitted by
Sections 7.4(f) and 7.5(iii) of the Credit Agreement)   $                       
 
           
 
           
 
  (j) Off-Balance Sheet Liabilities   $                       
 
           
 
           
 
  (k) Partnership or joint venture debt   $                       
 
           
 
           
 
  TOTAL (a+b+c+d+e+f+g+h+i+j)1   $                       
 
           
 
           
2.
  Consolidated EBITDA for the period of four consecutive Fiscal Quarters ended
on                     2        

 

1   Such amount shall be the sum of clauses (a) through (j) without duplication.
The calculation shall include the Indebtedness of any partnership or joint
venture in which such the Borrower or any of its Subsidiaries is a general
partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Borrower or Subsidiary is not liable therefor.

 



--------------------------------------------------------------------------------



 



             
 
  (a) Consolidated Net Income   $                       
 
           
 
           
 
  (b) Consolidated Interest Expense   $                       
 
           
 
           
 
  (c) Income tax expense   $                       
 
           
 
           
 
  (d) Depreciation   $                       
 
           
 
           
 
  (e) Amortization   $                       
 
           
 
           
 
  (f) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants   $                       
 
           
 
           
 
  (g) all other non-cash charges acceptable to the Required Lenders   $
                      
 
           
 
           
 
  TOTAL (a+b+c+d+e+f+g)   $                       
 
           
 
           
3.
  Total Leverage Ratio   =       to 1
 
  Consolidated Total Debt ($                    )        
 
  Consolidated EBITDA (                    )        

 

2   All determined on a consolidated basis in accordance with GAAP for such
period.

4



--------------------------------------------------------------------------------



 



Exhibit 5.1(d)
Schedule 2
Consolidated EBITDA

              Consolidated EBITDA for the period of two consecutive Fiscal
Quarters ended on                     3        
 
           
 
  (a) Consolidated Net Income   $                       
 
           
 
           
 
  (b) Consolidated Interest Expense   $                       
 
           
 
           
 
  (c) Income tax expense   $                       
 
           
 
           
 
  (d) Depreciation   $                       
 
           
 
           
 
  (e) Amortization   $                       
 
           
 
           
 
  (f) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants   $                       
 
           
 
           
 
  (g) all other non-cash charges acceptable to the Required Lenders   $
                      
 
           
 
           
 
  TOTAL (a+b+c+d+e+f+g)   $                       
 
           

 

3   All determined on a consolidated basis in accordance with GAAP for such
period.

 



--------------------------------------------------------------------------------



 



Exhibit 5.1(d)
Schedule 3
Interest Coverage Ratio

              1. Consolidated EBIT for the period of four consecutive Fiscal
Quarters ended on                     4        
 
           
 
  (a) Consolidated Net Income   $                       
 
           
 
           
 
  (b) Consolidated Interest Expense   $                       
 
           
 
           
 
  (c) Income tax expense   $                       
 
           
 
           
 
  (d) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants   $                       
 
           
 
           
 
  (e) all other non-cash charges acceptable to the Required Lenders   $
                      
 
           
 
           
 
  TOTAL (a+b+c+d+e)   $                       
 
           
 
            2. Capital Expenditures made during the four consecutive Fiscal
Quarters ending on or immediately prior to                        $
                      
 
           
 
            3. Restricted Payments made by the Borrower in cash during the four
consecutive Fiscal Quarters ending on or immediately prior to
                       $                       
 
           
 
            4. Consolidated Interest Expense for such period   $
                      
 
           
 
           
 
  (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)  
$                       
 
           
 
           
 
  (b) the net amount payable (or minus the net amount receivable) under Hedging
Transactions during such period (whether or not actually paid or received during
such period)   $                       
 
           
 
           
 
  TOTAL (a+b)   $                       
 
           
 
            4. Interest Coverage Ratio   =            to 1
 
  Coverage (1-2-3)        
 
  Consolidated Interest Expense (4)        

 

4   All determined on a consolidated basis in accordance with GAAP for such
period.

 



--------------------------------------------------------------------------------



 



Exhibit 5.1(d)
Schedule 4
Unrestricted Liquidity

              Unrestricted Liquidity as of                             
 
           
 
  (a) Cash5   $                       
 
           
 
           
 
  (b) Permitted Investments6   $                       
 
           
 
           
 
  (c) 90% of the fair market value of the Borrower’s Investment in shares of
Vanguard Short-term Tax-exempt Bond Fund (Admiral Shares), as described in
Schedule 7.4 of the Credit Agreement   $                       
 
           
 
           
 
  (d) aggregate unused Revolving Commitments of all Lenders   $
                      
 
           
 
           
 
  TOTAL (a+b+c+d)   $                       
 
           
 
           

 

5   Not subject to any Lien, other than Liens in favor of the Administrative
Agent, or any restriction on use.   6   Not subject to any Lien, other than
Liens in favor of the Administrative Agent, or any restriction on use.

 